Exhibit 10.3

 

EXECUTION VERSION

SENIOR SECURED CREDIT FACILITIES

CREDIT AGREEMENT

dated as of July 11, 2016,

among

TELADOC, INC.,

TELADOC physicians, P.A.,

COMPILE, INC.,

STAT HEALTH, LLC

and

HY HOLDINGS, INC.,

as Co-Borrowers,

The Several Lenders from Time to Time PartY Hereto,

and

SILICON VALLEY BANK,

 

as Administrative Agent, Issuing Lender and Swingline Lender






 

 





--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

 

 

 

SECTION 1 DEFINITIONS


1 

1.1

Defined Terms


1 

1.2

Other Definitional Provisions.


29 

1.3

Rounding


30 

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS


30 

2.1

Administrative Borrower


30 

2.2

[Reserved]


30 

2.3

[Reserved]


30 

2.4

Revolving Commitments


30 

2.5

Procedure for Revolving Loan Borrowing


30 

2.6

Swingline Commitment


31 

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans.


31 

2.8

Overadvances


33 

2.9

Fees.


34 

2.10

Termination or Reduction of Commitments.


34 

2.11

[Reserved].


35 

2.12

[Reserved].


35 

2.13

[Reserved].


35 

2.14

[Reserved].


35 

2.15

Interest Rates and Payment Dates.


35 

2.16

Computation of Interest and Fees.


35 

2.17

[Reserved].


35 

2.18

Pro Rata Treatment and Payments.


35 

2.19

Illegality; Requirements of Law.


38 

2.20

Taxes.


39 

2.21

[Reserved].


43 

2.22

Change of Lending Office


43 

2.23

Substitution of Lenders


43 

2.24

Defaulting Lenders.


44 

2.25

Joint and Several Liability of the Borrowers.


47 

2.26

Notes


50 

2.27

Incremental Facility


50 

SECTION 3 LETTERS OF CREDIT


51 

3.1

L/C Commitment.


51 

3.2

Procedure for Issuance of Letters of Credit


53 

3.3

Fees and Other Charges.


53 

3.4

L/C Participations; Existing Letters of Credit


54 

3.5

Reimbursement.


54 

3.6

Obligations Absolute


55 

3.7

Letter of Credit Payments


55 

3.8

Applications


56 

3.9

Interim Interest


56 

3.10

Cash Collateral.


56 

3.11

[Reserved]


57 

3.12

Resignation of the Issuing Lender


57 

i

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

3.13

Applicability of ISP


57 

SECTION 4 REPRESENTATIONS AND WARRANTIES


57 

4.1

Financial Condition.


58 

4.2

No Change


58 

4.3

Existence; Compliance with Law


58 

4.4

Power, Authorization; Enforceable Obligations


58 

4.5

No Legal Bar


59 

4.6

Litigation


59 

4.7

No Default


59 

4.8

Ownership of Property; Liens; Investments


59 

4.9

Intellectual Property


59 

4.10

Taxes


60 

4.11

Federal Regulations


60 

4.12

Labor Matters


60 

4.13

ERISA


60 

4.14

Investment Company Act; Other Regulations


61 

4.15

Subsidiaries


61 

4.16

Use of Proceeds


61 

4.17

Environmental Matters


61 

4.18

Accuracy of Information, etc.


62 

4.19

Security Documents.


63 

4.20

Solvency


63 

4.21

Regulation H


63 

4.22

Designated Senior Indebtedness


63 

4.23

[Reserved]


63 

4.24

Insurance


64 

4.25

[Reserved].


64 

4.26

Accounts Receivable.


64 

4.27

Capitalization


64 

4.28

Patriot Act


64 

4.29

OFAC


64 

4.30

Anti-Corruption Laws


65 

4.31

Mezzanine Loan Documents


65 

SECTION 5 CONDITIONS PRECEDENT


65 

5.1

Conditions to Initial Extension of Credit


65 

5.2

Conditions to Each Extension of Credit


68 

5.3

Post-Closing Conditions Subsequent


69 

SECTION 6 AFFIRMATIVE COVENANTS


69 

6.1

Financial Statements


69 

6.2

Certificates; Reports; Other Information


70 

6.3

Accounts Receivable.


72 

6.4

Payment of Obligations


73 

6.5

Maintenance of Existence; Compliance


73 

6.6

Maintenance of Property; Insurance


74 

6.7

Inspection of Property; Books and Records; Discussions


74 

ii

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

6.8

Notices


74 

6.9

Environmental Laws.


75 

6.10

Operating Accounts


75 

6.11

Access to Collateral; Books and Records


75 

6.12

Additional Collateral, Etc.


76 

6.13

[Reserved]


77 

6.14

Use of Proceeds


77 

6.15

Ownership in PA or VIEs


77 

6.16

Anti-Corruption Laws


77 

6.17

Further Assurances


78 

SECTION 7 NEGATIVE COVENANTS


78 

7.1

Financial Condition Covenant.


78 

7.2

Indebtedness


78 

7.3

Liens


79 

7.4

Fundamental Changes


80 

7.5

Disposition of Property


80 

7.6

Restricted Payments


80 

7.7

[Reserved]


81 

7.8

Investments


81 

7.9

ERISA


82 

7.10

Optional Payments and Modifications of Certain Preferred Stock


82 

7.11

Transactions with Affiliates


82 

7.12

Sale Leaseback Transactions


82 

7.13

Swap Agreements


82 

7.14

Accounting Changes


82 

7.15

Negative Pledge Clauses


83 

7.16

Clauses Restricting Subsidiary Distributions


83 

7.17

Lines of Business


83 

7.18

[Reserved]


84 

7.19

Amendments to Organizational Agreements and Material Contracts


84 

7.20

Use of Proceeds


84 

7.21

Subordinated Indebtedness.


84 

7.22

Anti-Terrorism Laws.


84 

SECTION 8 EVENTS OF DEFAULT


85 

8.1

Events of Default


85 

8.2

Remedies upon Event of Default


87 

8.3

Application of Funds


88 

SECTION 9 THE ADMINISTRATIVE AGENT


89 

9.1

Appointment and Authority.


89 

9.2

Delegation of Duties


90 

9.3

Exculpatory Provisions


90 

9.4

Reliance by Administrative Agent


91 

9.5

Notice of Default


92 

9.6

Non-Reliance on Administrative Agent and Other Lenders


92 

9.7

Indemnification


92 

iii

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

9.8

Agent in Its Individual Capacity


93 

9.9

Successor Administrative Agent.


93 

9.10

Collateral and Guaranty Matters


94 

9.11

Administrative Agent May File Proofs of Claim


95 

9.12

Reports and Financial Statements


96 

9.13

Survival


96 

SECTION 10 MISCELLANEOUS


96 

10.1

Amendments and Waivers.


96 

10.2

Notices


98 

10.3

No Waiver; Cumulative Remedies


100 

10.4

Survival of Representations and Warranties


100 

10.5

Expenses; Indemnity; Damage Waiver.


100 

10.6

Successors and Assigns; Participations and Assignments.


102 

10.7

Adjustments; Set-off.


105 

10.8

Payments Set Aside


106 

10.9

Interest Rate Limitation


107 

10.10

Counterparts; Electronic Execution of Assignments.


107 

10.11

Severability


107 

10.12

Integration


107 

10.13

GOVERNING LAW


107 

10.14

Submission to Jurisdiction; Waivers


108 

10.15

Acknowledgements


108 

10.16

Releases of Guarantees and Liens.


108 

10.17

Treatment of Certain Information; Confidentiality


109 

10.18

Automatic Debits


110 

10.19

Judgment Currency; Exchange Rates


110 

10.20

Patriot Act


111 

 

 



iv

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

Schedules

 

 

 

Schedule 1.1A:

 

Commitments

Schedule 4.4:

 

Governmental Approvals, Consents, Authorizations, Filings and Notices

Schedule 4.5:

 

Requirements of Law

Schedule 4.6:

 

Litigation

Schedule 4.9:

 

Intellectual Property

Schedule 4.15:

 

Subsidiaries

Schedule 4.19(a):

 

Financing Statements and Other Filings

Schedule 4.27:

 

Capitalization

Schedule 7.2(b):

 

Existing Indebtedness

Schedule 7.3(d):

 

Existing Liens

Exhibits

Exhibit A:

 

Form of Guarantee and Collateral Agreement

Exhibit B:

 

Form of Compliance Certificate

Exhibit C:

 

Form of Secretary’s/Managing Member’s Certificate

Exhibit D:

 

Form of Solvency Certificate

Exhibit E:

 

Form of Assignment and Assumption

Exhibits F-1 – F-4:

 

Forms of U.S. Tax Compliance Certificate

Exhibit G:

 

Reserved

Exhibit H-1:

 

Form of Revolving Loan Note

Exhibit H-3:

 

Form of Swingline Loan Note

Exhibit I:

 

Form of Borrowing Base Certificate

Exhibit J:

 

Form of Collateral Information Certificate

Exhibit K:

 

Form of Notice of Borrowing

 

 



v

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

THIS Credit Agreement (this “Agreement”), dated as of July 11, 2016, is entered
into by and among TELADOC, INC., a Delaware corporation (“Teladoc”),
TELADOC physicians, P.A., a Texas professional association (“Teladoc PA”),
COMPILE, INC., a Delaware corporation (“Compile”), STAT HEALTH, LLC, a Delaware
limited liability company (“STAT”),     HY HOLDINGS, INC., a Delaware
corporation (“HY Holdings”;  Teladoc,  Teladoc PA, Compile, STAT and HY Holdings
are each referred to herein individually as a “Borrower” and are referred to
herein collectively as the “Borrowers”), the several banks and other financial
institutions or entities from time to time party to this Agreement (each a
“Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as the
Issuing Lender and the Swingline Lender, and SVB, as administrative agent and
collateral agent for the Lenders (in such capacities, the “Administrative
Agent”).

recitals:

WHEREAS, the Borrowers desire to obtain financing for working capital financing
and letter of credit facilities;

Whereas, the Lenders have agreed to extend a revolving loan facility to the
Borrowers, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount not to exceed $25,000,000, including a letter of
credit sub-facility in the aggregate availability amount of $5,000,000 (as a
sublimit of the revolving loan facility) and a swingline sub-facility in the
aggregate availability amount of $1,000,000 (as a sublimit of the revolving loan
facility);

WHEREAS, each of the Borrowers have agreed to secure all of its respective
Obligations by granting to the Administrative Agent, for the ratable benefit of
the Secured Parties, a first priority lien (subject to certain Liens permitted
by the Loan Documents) in substantially all of its assets pursuant to the terms
of the Guarantee and Collateral Agreement and the other Security Documents; and

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrowers and to secure its respective Secured Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien (subject to certain Liens permitted by the Loan Documents) in
substantially all of such Guarantor’s assets pursuant to the terms of the
Guarantee and Collateral Agreement and the other Security Documents.

Now, Therefore, the parties hereto hereby agree as follows:

SECTION 1
DEFINITIONS

1.1 Defined Terms.  As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect for
such day plus 0.50% ;  provided that in no event shall the ABR be deemed to be
less than 3.50%.  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate.

 “Accounting Changes”: is defined in the definition of “GAAP.”    



1

 

--------------------------------------------------------------------------------

 

 

“Account Debtor”:  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible).  Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of a Borrower. 

“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of a Borrower. 

“Administrative Agent”:  SVB, in its capacity as the administrative agent for
the Lenders and the collateral agent for the Secured Parties under this
Agreement and the other Loan Documents, together with any of its successors in
such capacity.

“Advance Rate”: three hundred percent (300%); provided,  that the Administrative
Agent may reduce the foregoing Advance Rate based on events or conditions as
determined by the Administrative Agent in its reasonable discretion.

 “Affected Lender”:  is defined in Section 2.23.

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.    

“Agent Parties”:  is defined in Section 10.2(c)(ii).

“Aggregate Exposure”:  with respect to any Lender at any time, the amount of
such Lender’s Revolving Commitment (including, without duplication, such
Lender’s L/C Commitment) then in effect or, if the Revolving Commitments have
been terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 “Agreement”:  is defined in the preamble hereto.

“Agreement Currency”:  is defined in Section 10.19.

“Applicable Margin”: one-half of one percent (0.50%). 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.



2

 

--------------------------------------------------------------------------------

 

 

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.

“Available Revolving Commitment”:  at any time, an amount equal to (a) the
lesser of (i) the Total Revolving Commitments in effect at such time and
(ii) the Borrowing Base in effect at such time, minus (b) the Total Revolving
Extensions of Credit.    

 “Available Revolving Increase Amount”:  as of any date of determination, an
amount equal to the result of (a) $25,000,000 minus (b) the aggregate principal
amount of Increases to the Revolving Commitments previously made pursuant to
Section 2.27.

 “Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy,”
as now or hereafter in effect, or any successor thereto.

“Bank Services”:    any products, credit services and/or financial
accommodations previously, now, or hereafter provided to any Group Member by any
Bank Services Provider, including any letters of credit (other than any Letters
of Credit provided for the account of the Borrower hereunder), cash management
services, credit cards and foreign exchange services, in each case, other than
to the extent constituting Specified Swap Agreements, as any such products or
services may be identified in such Bank Services Provider’s various agreements
related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement”:    as defined in the definition of “Bank Services.”

“Bank Services Provider”:  the Administrative Agent, any Lender approved by the
Administrative Agent, or any Affiliate of the foregoing who provides Bank
Services to any Group Member.

 “Benefitted Lender”:  is defined in Section 10.7(a).

“Blocked Person”:  is defined in Section 7.24.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” and “Borrowers”:  is defined in the preamble hereto.

“Borrowing Base”:  as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum of (a) up to 80% of the book value
of Eligible Accounts at such time, plus (b) the product of (i) the Advance Rate,
multiplied by (ii) the Revenue Retention Rate, multiplied by (iii) the most
recent month’s Recurring Revenue, less (c) in each case, the amount of any
Reserves established by the Administrative Agent at such time; provided that
until the Initial Audit has been completed (i) no availability will be available
under clause (a) above and (ii) Compile and HY Holdings shall not be included in
the calculations of Churn and Recurring Revenue for purposes of clause (b)
above. The calculation of the Borrowing Base shall be subject to the reasonable
approval of the Administrative Agent.

 “Borrowing Base Certificate”:  a certificate to be executed and delivered from
time to time by the Borrowers in substantially the form of Exhibit I, or in such
other form as shall be acceptable in form and substance to the Administrative
Agent.

“Borrowing Date”:  any Business Day specified by the Borrowers in a Notice of
Borrowing as a

3

 

--------------------------------------------------------------------------------

 

 

date on which the Borrowers request the Lenders to make Loans hereunder.

“Business”:  is defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close. 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral”:  is defined in the definition of “Cash Collateralize.”

“Cash Collateralize” or “Cash Collateralization”:  to pledge and deposit with or
deliver to (a) with respect to Obligations in respect of Letters of Credit, the
Administrative Agent, for the benefit of the Issuing Lender and one or more of
the Lenders, as applicable, as collateral for L/C Exposure or obligations of the
Lenders to fund participations in respect thereof, cash or Deposit Account
balances having an aggregate value of at least 105% (110% in the case of any L/C
Exposure in respect of a Letter of Credit denominated in a Foreign Currency) of
the L/C Exposure or, if the Administrative Agent and the Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender; (b) with respect to Obligations arising under any Bank
Services Agreement in connection with Bank Services, the applicable Bank
Services Provider, for its own benefit or any of its applicable Affiliates’
benefit, as provider of such Bank Services, cash or Deposit Account balances
having an aggregate value of at least 105% of the aggregate amount of the
Obligations of the Group Members arising under all such Bank Services Agreements
evidencing such Bank Services, or, if such Bank Services Provider shall agree in
its sole discretion, other credit support pursuant to documentation in form and
substance reasonably satisfactory to the Bank Services Provider; or (c) with
respect to Obligations in respect of any Specified Swap Agreements, the
applicable Qualified Counterparty, as Collateral for such Obligations, cash or
Deposit Account balances or, if such Qualified Counterparty shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to such Qualified Counterparty.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 “Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to

4

 

--------------------------------------------------------------------------------

 

 

securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Certificated Securities”:  is defined in Section 4.19(a).

“Change of Control”:  (a) the Permitted Investors shall cease to have the power
to vote or direct the voting of the shares in each Borrower having at least a
majority of the voting power for the appointment of directors of each Borrower
(determined on a fully diluted basis); (b) at any time, any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act),
excluding the Permitted Investors, shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)‑5 under the Exchange Act), directly or
indirectly, of 40% or more of the voting power for the appointment of directors
of each Borrower (determined on a fully diluted basis); (c) during any period of
twenty-four (24) consecutive months, a majority of the members of the board of
directors of each Borrower cease to be composed of individuals (disregarding
individuals who cease to serve due to death or disability) (i) who were members
of that board on the first day of such period, (ii) whose appointment to that
board was approved by individuals referred to in clause (i) above constituting
at the time of such appointment at least a majority of that board or (iii) whose
appointment to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such appointment at least a
majority of that board; or (d) at any time, Teladoc shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Capital Stock of Compile, STAT, HY Holdings and each other Loan
Party (other than Teladoc PA) free and clear of all Liens (other than Liens
created by the Security Documents and non-consensual Liens permitted by Section
7.3).

“Churn”: with respect to Teledoc, Compile, STAT and HY Holdings, the average per
fiscal quarter actual gross amount of Recurring Revenue lost by such Persons for
the most recently ended four fiscal quarters (then annualized) due to customer
attrition or reduced usage divided by the average per fiscal quarter gross
amount of Recurring Revenue of Teledoc, Compile, STAT and HY Holdings for the
most recently ended four fiscal quarters. Churn shall be calculated by the
Administrative Agent based on information provided by the Borrowers and
acceptable to the Administrative Agent, in its reasonable discretion, quarterly,
on the last day of each fiscal quarter, or such earlier time as the
Administrative Agent may reasonably determine necessary; provided, that (i) for
the fiscal quarter ending June 30, 2016, Churn shall be based upon the per
quarter average actual lost Recurring Revenue and the per quarter average total
gross Recurring Revenue for the fiscal quarters ending March 31, 2016 and June
30, 2016 and (ii) for the fiscal quarter ending September 30, 2016, Churn shall
be based upon the per quarter average actual lost Recurring Revenue and the per
quarter average total gross Recurring Revenue for the fiscal quarters ending
March 31, 2016, June 30, 2016 and September 30, 2016. 

 “Closing Date”:  the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.



5

 

--------------------------------------------------------------------------------

 

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Document.  For the avoidance of doubt, no Excluded Asset (as defined in the
Guarantee and Collateral Agreement) shall constitute “Collateral.”

“Collateral Information Certificate”:  the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit J.

“Collateral-Related Expenses”:  all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

“Compile”: is defined in the preamble hereto.

 “Communications”:  is defined in Section 10.2(c)(ii).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
of Teladoc substantially in the form of Exhibit B.

 “Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA”: with respect to the Borrowers and their
consolidated Subsidiaries for any period, (a) Consolidated Net Income, plus

(b) the sum, without duplication, of the amounts for such period, but solely to
the extent decreasing Consolidated Net Income for such period, of (i)
Consolidated Interest Expense, plus (ii) provisions for taxes based on income,
plus (iii) total depreciation expense, plus (iv) total amortization expense,
plus (v) non-cash stock compensation expense, plus (vi) purchase price
accounting adjustments, transaction expenses, and reasonable cash and non-cash
restructuring charges (including severance, relocation, transition and
integration expenses) in each case in connection with the HY Holdings
Acquisition in such amounts approved by the Administrative Agent,  plus (vii) 
other reasonable cash non‑cash items reducing Consolidated Net Income approved
by the Administrative Agent, minus

(c) the sum, without duplication, of the following amounts for such period, (i)
interest income, plus (ii) unfinanced Consolidated Capital Expenditures, plus
(iii) Deferred Payment Obligations in connection with the HY Holdings
Acquisition, plus (iv) capitalized software expenses.

“Consolidated Capital Expenditures”:  for any period, with respect to the
Borrowers and their  consolidated Subsidiaries, the aggregate amount of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Lease Obligations which is
capitalized on the consolidated balance sheet of Teladoc) by such Group Members
during such period for

6

 

--------------------------------------------------------------------------------

 

 

the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that, in conformity with GAAP, are included
in “additions to property, plant or equipment” or comparable items reflected in
the consolidated statement of cash flows of the Borrowers and their consolidated
Subsidiaries.

“Consolidated Interest Expense”:  for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrowers and
their  consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrowers and their  consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of “Consolidated Net Income” (a) the income (or
deficit) of any such Person accrued prior to the date it becomes a Subsidiary of
Teladoc or is merged into or consolidated with Teladoc or one of its
Subsidiaries, (b) the income (or deficit) of any such Person (other than a
Subsidiary of Teladoc in which Teladoc or one of its Subsidiaries has an
ownership interest), except to the extent that any such income is actually
received by Teladoc or such Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary of Teladoc to
the extent that the declaration or payment of dividends or similar distributions
(or loans constituting Subordinated Indebtedness in lieu of a distribution) by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document), any applicable Operating
Document or Requirement of Law applicable to such Subsidiary.

 “Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto. 

“Control Agreement”:  any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) or otherwise obtains a perfected security interest over such
Deposit Account or Securities Account, and which agreement is otherwise in form
and substance reasonably satisfactory to the Administrative Agent. 

“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent.

 “Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, administration,
insolvency, reorganization, court scheme of arrangement or similar debtor

7

 

--------------------------------------------------------------------------------

 

 

relief laws or laws affecting the rights of creditors of the United States or
other applicable jurisdictions from time to time in effect.

“Default”:  any event that constitutes an Event of Default or that, with the
giving of any notice, the lapse of time, or both, would constitute an Event of
Default.

“Default Rate”:  is defined in Section 2.15.

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans or participations in respect of
Letters of Credit, within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrowers in writing that such failure is the result of such
Lender’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in a manner satisfactory in writing to the Administrative
Agent and the Borrowers that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrowers), or (d) has, or has a direct or
indirect parent company that has on or after the Closing Date, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24(b)) as of the date established therefor by the
Administrative Agent in written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the Issuing Lender, the
Swingline Lender and each other Lender promptly following such determination.

“Deferred Payment Obligations”: is defined in Section 7.2.

Deferred Revenue”:  all amounts received or invoiced by the Group Members in
advance of performance under contracts and not yet recognized by the Group
Members as revenue in accordance with GAAP.    



8

 

--------------------------------------------------------------------------------

 

 

 “Deposit Account”:  any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”:  any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Designated Jurisdiction”:  any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 “Determination Date”:  is defined in the definition of “Pro Forma Basis”.

“Discharge of Obligations”:  subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services and
Specified Swap Agreements) by the payment in full, in cash (or, as applicable,
Cash Collateralization in accordance with the terms hereof or as otherwise may
be reasonably satisfactory to the applicable Bank Services Provider or Qualified
Counterparty) of the principal of and interest on or other liabilities relating
to each Loan and any previously provided Bank Services and Specified Swap
Agreement, all fees and all other expenses or amounts payable under any Loan
Document (other than contingent indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document specifically
survive repayment of the Loans for which no claim has been made), and other
Obligations under or in respect of Specified Swap Agreements and Bank Services,
to the extent (a) no default or termination event shall have occurred and be
continuing thereunder, (b) any such Obligations in respect of Specified Swap
Agreements have, if required by any applicable Qualified Counterparties, been
Cash Collateralized, (c) no Letter of Credit shall be outstanding (or, as
applicable, each outstanding and undrawn Letter of Credit has been Cash
Collateralized in accordance with the terms hereof or as otherwise may be
reasonably satisfactory to the Issuing Lender), (d) no Obligations in respect of
any Bank Services are outstanding (or, as applicable, all such outstanding
Obligations in respect of Bank Services have been Cash Collateralized in
accordance with the terms hereof or as otherwise may be reasonably satisfactory
to the applicable Bank Services Provider), and (e) the aggregate Revolving
Commitments of the Lenders are terminated.

“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of any Borrower or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of any Borrower or any of
its Subsidiaries.  The terms “Dispose” and “Disposed of” shall have correlative
meanings.

 “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature.  The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Borrowers and their Subsidiaries may become obligated to
pay upon maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock or portion thereof, plus accrued dividends.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of a Borrower or Teladoc organized under
the laws of the United States, any state thereof or the District of Columbia.



9

 

--------------------------------------------------------------------------------

 

 

“Eligible Accounts”: Accounts owned by Teladoc PA which arise in the ordinary
course of business that meet all of the Borrowers’ representations and
warranties in Section 4.26.  The Administrative Agent reserves the right at any
time after the Closing Date to adjust any of the criteria set forth below and to
establish new criteria in its good faith business judgment.  Unless the
Administrative Agent otherwise agrees in writing, Eligible Accounts shall not
include:

(i) Accounts for which the Account Debtor is and Affiliate, officer, employee,
or agent of any Borrower;

(ii) Accounts that the Account Debtor has not paid within one hundred twenty
(120) days of invoice date regardless of invoice payment period terms;

(iii) Accounts with credit balances over one hundred twenty (120) days from
invoice date;

(iv) Accounts owing from an Account Debtor if fifty percent (50%) or more of the
Accounts owing from such Account Debtor have not been paid within one hundred
twenty (120) days of invoice date;

(v) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States or Canada, unless otherwise approved by
the Administrative Agent in writing in its sole and absolute discretion on a
case-by-case basis;

(vi) Accounts billed from and/or payable outside of the United States;

(vii) Accounts owing from an Account Debtor to the extent that any Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);

(viii) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless the owner
thereof has assigned its payment rights to the Administrative Agent and the
assignment has been acknowledged under the Federal Assignment of Claims Act of
1940, as amended;

(ix) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(x) Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

(xi) Accounts subject to contractual arrangements between any Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of any Borrower’s failure to perform in accordance
with the contract (sometimes called contracts accounts receivable, progress
billings, milestone billings, or fulfillment contracts);

(xii) Accounts owing from an Account Debtor the amount of which may be subject
to withholding based on the Account Debtor’s satisfaction of any Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);

(xiii) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(xiv) Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless the Administrative
Agent, the owner of such Account and the Account Debtor have entered into an
agreement acceptable to the Administrative Agent wherein the Account Debtor
acknowledges that (i) it has title to and has ownership of the goods wherever
located,

10

 

--------------------------------------------------------------------------------

 

 

(ii) a bona fide sale of the goods has occurred, and (iii) it owes payment for
such goods in accordance with invoices from the owner of such
Account  (sometimes called “bill and hold” accounts);

(xv) Accounts for which the Account Debtor has not been invoiced;

(xvi) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of business of the owner thereof;

(xvii) Accounts for which the owner thereof has permitted Account Debtor’s
payment to extend beyond one hundred twenty (120) days;

(xviii) Accounts arising from chargebacks, debit memos or other payment
deductions taken by an Account Debtor;

(xix) Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(xx) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(xxi) Accounts owing from an Account Debtor with respect to which the owner
thereof has received Deferred Revenue (but only to the extent of such Deferred
Revenue), unless otherwise approved by the Administrative Agent in writing in
its sole and absolute discretion on a case-by-case basis;

(xxii) Accounts owing from an Account Debtor, whose total obligations to the
Borrowers exceed twenty-five percent (25%) of all Accounts, for the amounts that
exceed that percentage, unless otherwise approved by the Administrative Agent in
writing in its sole and absolute discretion on a case-by-case basis; and

(xxiii) Accounts for which the Administrative Agent in its good faith business
judgment determines collection to be doubtful, including, without limitation,
accounts represented by “refreshed” or “recycled” invoices.

Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.

 “Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii),  (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of any Loan Party or any of their respective Subsidiaries
directly or indirectly resulting from or based upon (a) a violation of an
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Materials of Environmental Concern, (c) exposure to
any Materials of Environmental Concern, (d) the release or threatened release of
any Materials of Environmental Concern into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.



11

 

--------------------------------------------------------------------------------

 

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c), (m) or (n) of the Code, required to be aggregated with
any Loan Party under Section 414(o) of the Code, or is, or within the last six
years was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event; (b)
the applicability of the requirements of Section 4043(b) of ERISA with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any
Pension Plan where an event described in paragraph (9), (10), (11), (12) or (13)
of Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of any Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA;  (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non‑exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof may be directly or indirectly liable;
(m) a violation of the applicable requirements of Section 404 or 405 of ERISA of
the exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person for which any Loan Party or any ERISA Affiliate thereof may
be directly or indirectly liable; (n) the occurrence of an act or omission which
could give rise to the imposition on any Loan Party or any ERISA Affiliate
thereof of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the
assertion of a material claim (other than routine claims for benefits) against
any Pension Plan or the assets thereof, or against any Loan Party or any
Subsidiary thereof in connection with any such Pension Plan; (p) receipt from
the IRS of notice of the failure of any Pension Plan to qualify under Section
401(a) of the Code, or the failure of any trust forming part of any Pension Plan
to fail to qualify for exemption from taxation under Section 501(a) of the Code;
or (q) the imposition of any lien (or the fulfillment of the conditions for the
imposition of any lien) on any

12

 

--------------------------------------------------------------------------------

 

 

of the rights, properties or assets of any Loan Party or any ERISA Affiliate
thereof, in either case pursuant to Title I or IV of ERISA, including
Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Code.

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Event of Default”:  any of the events specified in Section 8.1;  provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 “Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of
such Loan Party, at any date of determination, (a) that is a “controlled foreign
corporation” as defined in Section 957 of the Code, (b) that is a direct or
indirect Subsidiary of a “controlled foreign corporation” as defined in Section
957 of the Code, or (c) substantially all of the assets of which are equity
interests in one or more “controlled foreign corporations” as defined in Section
957 of the Code, and in each case, either (a) the pledge of all of the Capital
Stock of such Subsidiary as Collateral or (b) the guaranteeing by such
Subsidiary of the Obligations, would, in the good faith judgment of the Loan
Parties, reasonably be expected to result in adverse tax consequences to the
Loan Parties.

“Excluded Swap Obligations”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Guarantee Obligation of such Guarantor, or the grant by such Guarantor
of such Lien, becomes effective with respect to such Swap Obligation.  If such a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal  withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.23) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.20(f); and (d) any U.S. federal withholding

13

 

--------------------------------------------------------------------------------

 

 

Taxes imposed under FATCA.

“Facility”:  each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility), (b) the Revolving Facility and (c) the Swingline Facility
(which is a sub facility of the Revolving Facility).

 “FASB ASC”:  the Accounting Standards certification of the Financial Accounting
Standards Board.

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 “Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. In no event shall the Funds Federal Effective Rate be less than
zero. 

“Fee Letter”:  the letter agreement dated as of July 11, 2016, between the
Borrowers and the Administrative Agent.

“Foreign Currency”:  lawful money of a country other than the United States.

 “Foreign Lender”:  (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

 “GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrowers and the Administrative Agent agree to enter into negotiations to
amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Group Members’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made.  Until such time as
such an amendment shall have been

14

 

--------------------------------------------------------------------------------

 

 

executed and delivered by the Borrowers, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC. 

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”:  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing.

“Group Members”:  the collective reference to the Borrowers and their
Subsidiaries.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by each Loan Party, substantially in the form of
Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided that the term Guarantee Obligation
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrowers in good faith.

“Guarantors”: a collective reference to each first-tier Domestic Subsidiary of
the Borrowers, and any other Subsidiary of the Borrowers that is not an Excluded
Foreign Subsidiary, in each case to the extent any such Person has become a
Guarantor pursuant to the requirements of Section 6.12 hereof and/or the
Guarantee and Collateral Agreement. 



15

 

--------------------------------------------------------------------------------

 

 

“HY Holdings Acquisition”: the acquisition of HY Holdings by Teladoc by means of
the merger of a wholly-owned subsidiary of Teladoc with and into HY Holdings
with HY Holdings as the surviving corporation as a wholly-owned subsidiary of
Teladoc.   

“HY Holdings”: is defined in the preamble hereto.

 “Increase”: is defined in Section 2.27.

“Increase Joinder”: an instrument, in form and substance reasonably satisfactory
to the Administrative Agent, by which a Lender becomes a party to this Agreement
pursuant to Section 2.27.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all Deferred Payment
Obligations and other obligations of such Person for the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of such Person’s business and not overdue by more than ninety (90) days
from the due date unless being contested in good faith by appropriate
proceedings), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, whether or not matured, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock in such Person or any
other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Capital Stock, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) the net obligations of such Person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”:  is defined in Section 10.5(b).

“Initial Audit”: The Administrative Agent’s inspection of the Accounts, the
Collateral, and the  books and records with respect to Compile, HY Holdings and
Teladoc PA, with results satisfactory to the Administrative Agent in its sole
and absolute discretion.

 “Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority, relating to (i) bankruptcy, suspension of
payments, a moratorium of any indebtedness, administration, examinership,
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise), insolvency, liquidation, receivership, dissolution, winding-up or
relief of debtors, (ii)  any general compromise, arrangement, assignment for the
benefit of creditors, composition,

16

 

--------------------------------------------------------------------------------

 

 

marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, or (iii) the appointment of a liquidator, receiver, examiner,
administrative receiver, administrator, compulsory manager or other similar
officer in relation to any of the foregoing, in each case undertaken under U.S.
Federal, state or foreign law, including any Debtor Relief Law.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”:  an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance satisfactory to the Administrative Agent, together with each other
intellectual property security agreement and supplement thereto, in each case as
amended, restated, supplemented or otherwise modified from time to time.

“Interest Payment Date”: as to any Loan (including any Swingline Loan), the
first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan.

“Interest Rate Agreement”:  with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

 “Inventory”:  all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”:  is defined in Section 7.8.

 “IRS”:  the United States Internal Revenue Service, or any successor thereto.

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”:  as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit, and (b) any other Lender or
an Affiliate thereof that may become an Issuing Lender after the Closing Date
pursuant to Section 3.12, with respect to Letters of Credit issued by such
Lender or its Affiliate.  The Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Lender
or other financial institutions, in which case the term “Issuing Lender” shall
include any such Affiliate or other financial institution with respect to
Letters of Credit issued by such Affiliate or other financial institution.



17

 

--------------------------------------------------------------------------------

 

 

 “Issuing Lender Fees”:  is defined in Section 3.3(a).

“Judgment Currency”:  is defined in Section 10.19.

“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or the Increase Joinder
pursuant to which such L/C Lender becomes a party hereto, as the same may be
changed from time to time pursuant to the terms hereof. The L/C Commitment is a
sublimit of the Revolving Commitment and the aggregate amount of the L/C
Commitments shall not exceed the amount of the Total L/C Commitments at any
time.

“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to an Letter of Credit.

“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”:  is defined in Section 3.3(a).

 “L/C Lender”:  a Lender with a L/C Commitment.

“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

 “L/C-Related Documents”:  collectively, each Letter of Credit, all applications
for any Letter of Credit (and applications for the amendment of any Letter of
Credit) submitted by a Borrower to the Issuing Lender and any other document,
agreement and instrument relating to any Letter of Credit, including any of the
Issuing Lender’s standard form documents for letter of credit issuances.

 “Lenders”:  is defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

 “Letter of Credit”:  is defined in Section 3.1(a).

“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”:  is defined in Section 3.3(a).



18

 

--------------------------------------------------------------------------------

 

 

“Letter of Credit Fronting Fees”:  is defined in Section 3.3(a).

“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Liquidity”:  at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Loan Parties in Deposit
Accounts or Securities Accounts maintained with a Lender or Affiliate thereof,
or the Administrative Agent or Affiliate thereof (but in any event subject to a
perfected first priority Lien in favor of the Administrative Agent), and (b) the
Available Revolving Commitment at such time.

“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.

 “Loan Documents”:  this Agreement, the Security Documents, the Notes, the Fee
Letter, the Solvency Certificate, the Collateral Information Certificate, each
L/C-Related Document, each Compliance Certificate, each Borrowing Base
Certificate, each Notice of Borrowing, each subordination or intercreditor
agreement in respect of any Subordinated Indebtedness, each Bank Services
Agreement, each Specified Swap Agreement and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 3.10
or otherwise pursuant to this Agreement or the other Loan Documents, and any
amendment, waiver, supplement or other modification to any of the foregoing.

 “Loan Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrowers
and the Lenders.

“Loan Note”:  a promissory note in the form of Exhibit H-1, as it may be
amended, supplemented or otherwise modified from time to time.

“Loan Parties”:  collectively, the Borrowers and the Guarantors.

 “Material Adverse Effect”:  (a) a material adverse change in the business,
operations, or condition (financial or otherwise) of the Borrowers, taken as a
whole; (b) a material impairment in the perfection or priority of the
Administrative Agent’s Lien in any material  Collateral or in the value of such
Collateral; or (c) a material impairment of the ability of the Loan Parties to
perform their respective obligations (including their payment obligations) under
any Loan Document to which they are a party.

“Material Contract Obligation”: any Contractual Obligation, the termination of
or non-renewal thereof upon expiration, would reasonably be expected to have a
Material Adverse Effect.

“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.



19

 

--------------------------------------------------------------------------------

 

 

“Maximum Rate”:  as defined in Section 10.9.

 “Mezzanine Indebtedness”: the Indebtedness of the Borrowers under the Mezzanine
Loan Documents.

“Mezzanine Lender”: SVB, in its capacity as “Bank” under the Mezzanine Loan
Documents.

“Mezzanine Loan Documents”: the Mezzanine Term Loan Agreement and any documents,
instruments and agreements entered into in connection therewith, as amended,
modified, supplemented or restated from time to time in accordance with the
terms hereof and thereof.

“Mezzanine Term Loan Agreement”: the Loan and Security Agreement, dated as of
May 2, 2014, between the Teladoc and the Mezzanine Lender, as amended by a First
Loan Modification Agreement dated as of March 11, 2015, as further amended by a
Joinder and Second Loan Modification Agreement dated as of June 17, 2015, as
further amended by a Joinder and Third Loan Modification Agreement dated as of
July 11, 2016,  and as further amended, modified, supplemented or restated from
time to time in accordance with the terms hereof and thereof. 

 “Minority Lender”:  is defined in Section 10.1(b).

“Moody’s”:  Moody’s Investors Service, Inc.

“Mortgaged Properties”:  the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages. 

“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

“Non-Consenting Lender”:  any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all Affected Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Note”:  a Revolving Loan Note or a Swingline Loan Note.

 “Notice of Borrowing”:  a notice substantially in the form of Exhibit K.  

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Issuing Lender, any other

20

 

--------------------------------------------------------------------------------

 

 

Lender, any Bank Services Provider (in its capacity as provider of Bank
Services), and any Qualified Counterparty party to a Specified Swap Agreement,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document (including, for the avoidance of
doubt, any Bank Services Agreement), the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, payment obligations, fees, indemnities, costs, expenses (including
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent, the Issuing Lender, any other Lender, or any Bank Services
Provider, to the extent that any applicable Bank Services Agreement requires the
reimbursement by any applicable Group Member of any such expenses, and any
Qualified Counterparty party to a Specified Swap Agreement that are required to
be paid by any Loan Party pursuant any Loan Document) or otherwise.  For the
avoidance of doubt, the Obligations shall not include (i) any obligations
arising under any warrants or other equity instruments issued by any Loan Party
to any Lender, or (ii) solely with respect to any Guarantor that is not a
Qualified ECP Guarantor, any Excluded Swap Obligations of such Guarantor.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

“Operating Documents”:  for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

 “Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Overadvance”:  is defined in Section 2.8.

“Participant”:  is defined in Section 10.6(d).

“Participant Register”:  is defined in Section 10.6(d).

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.



21

 

--------------------------------------------------------------------------------

 

 

“Pension Plan”:  an employee pension plan (as defined in Section 3(3) of ERISA),
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

“Permitted Investors”: the collective reference to Frontier and its Control
Investment Affiliates.

“Person”:  any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Platform”:  is any of Debt Domain, Intralinks, Syndtrak, DebtX or a
substantially similar electronic transmission system.

 “Preferred Stock”:  the preferred Capital Stock of any Loan Party.

“Prime Rate”:  the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by the Administrative Agent as its prime rate in effect at its
principal office (such Administrative Agent announced Prime Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors).  In no event shall the
Prime Rate be less than zero.

 “Pro Forma Basis”:  with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means pro forma
effect will be given to: (i) any acquisition or disposition of companies,
divisions or lines of businesses by such Loan Party and its Subsidiaries,
including any acquisition or disposition of a company, division or line of
business since the beginning of the reference period by a Person that became a
Subsidiary after the beginning of the applicable period; and (ii) the
discontinuation of any discontinued operations; in each case of clauses (i) and
(ii), that have occurred since the beginning of the applicable period and before
the Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of such period. To
the extent that pro forma effect is to be given to an acquisition or disposition
of a company, division or line of business, the pro forma calculation will be
calculated in good faith by a responsible financial or accounting officer of
such Loan Party in accordance with Regulation S-X under the Securities Act,
based upon the most recent full fiscal quarter for which the relevant financial
information is available.

“Pro Forma Financial Statements”:  balance sheets, income statements and cash
flow statements prepared by the Borrowers and their  consolidated Subsidiaries
that give effect (as if such events had occurred on such date) to (i) the HY
Holdings Acquisition, (ii) the Facility and the use of proceeds thereof and
(iii) the payment of fees and expenses in connection with the foregoing, in each
case prepared for (A) the most recently ended month as if such transactions had
occurred on such date, (B) on a monthly basis through 2016, (C) on a quarterly
basis through 2017, and (D) on an annual basis for each fiscal year thereafter
through the Revolving Termination Date, in each case, demonstrating pro forma
compliance with the covenants set forth in Section 7.1.

“Projections”:  is defined in Section 6.2(c).

“Properties”:  is defined in Section 4.17(a).



22

 

--------------------------------------------------------------------------------

 

 

“Protective Overadvance”:  is defined in Section 2.8(b).

“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Qualified ECP Guarantor”:  in respect of any Swap Obligation, (a) each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation of such Guarantor provided in respect of, or the Lien
granted by such Guarantor to secure, such Swap Obligation (or guaranty thereof)
becomes effective with respect to such Swap Obligation, and (b) any other
Guarantor that (i) constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder, or (ii) can
cause another Person (including, for the avoidance of doubt, any
other  Guarantor not then constituting a “Qualified ECP Guarantor”) to qualify
as an “eligible contract participant” at such time by entering into a “keepwell,
support, or other agreement” as contemplated by Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Recipient”:  the (a) Administrative Agent, (b) any Lender or (c) the Issuing
Lender, as applicable.

“Recurring Revenue”: the sum of committed recurring revenue attributable to
member subscription access fee revenue of Teladoc, Compile, STAT and HY Holdings
received from binding written monthly, quarterly and annual customer contracts
in the ordinary course of business of Teladoc, Compile, STAT and HY Holdings, in
each case determined in accordance with GAAP and specifically excluding revenue
or accounts receivable based on (i) sales of inventory, good or equipment, (ii)
transaction revenue not received in the ordinary course of business, (iii) sales
of services not in the ordinary course of business, (iv) revenue received due to
one-time, non-recurring transactions, installation and/or set-up fees, and (v)
add-on purchases by existing clients of Teladoc, Compile, STAT and HY Holdings
not resulting in a continuing stream of revenue, minus any discounts, credits,
reserves for bad debt, customer adjustments, or other offsets; provided that the
Administrative Agent reserves the right at any time and from time to time to
exclude and/or remove any Account, or portion thereof, from the definition of
Recurring Revenue, in its reasonable discretion.

 “Refunded Swingline Loan”:  is defined in Section 2.7(b).

“Register”:  is defined in Section 10.6(c).

“Regulation T”:  Regulation T of the Board as in effect from time to time.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Regulation X”:  Regulation X of the Board as in effect from time to time.

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Removal Effective Date”:  as defined in Section 9.9(b).

 “Replacement Lender”:  is defined in Section 2.23.

“Required Lenders”:  at any time, (a) if only one Lender holds the Total
Revolving Commitments, such Lender; and (b) if more than one Lender who are not
Affiliates of one another holds the Total

23

 

--------------------------------------------------------------------------------

 

 

Revolving Commitments, then at least two unaffiliated Lenders who together hold
more than 50% of the Total Revolving Commitments (including, without
duplication, the L/C Commitments) then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that for the purposes of this clause (b), the Revolving
Commitments of, and the portion of the Revolving Loans and participations in L/C
Exposure and Swingline Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders; provided
further that a Lender and its Affiliates shall be deemed one Lender.

“Requirement of Law”:  as to any Person, the Operating Documents of such Person,
any law, treaty, rule or regulation (including any rule, official directive,
request or guideline (whether or not having the force of law) of any
Governmental Authority) or determination of an arbitrator or a court or other
Governmental Authority (including the Basel Committee on Banking Supervision and
any successor thereto or similar authority or successor thereto), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserves”:  with respect to the. Borrowing Base, as applicable, reserves
against Eligible Accounts or Recurring Revenue that the Administrative Agent
may, in its reasonable credit judgment, establish from time to time to (a)
reflect events, conditions, contingencies or risks which, as determined by the
Administrative Agent in its reasonable discretion,  do or may adversely affect
(i) the Collateral included in the Borrowing Base (including, without
limitation, any increase in delinquencies of Accounts), (ii) the assets,
business or prospects of any Loan Party, (iii) the Liens (held by the
Administrative Agent for the ratable benefit of the Secured Parties) and other
rights of the Administrative Agent in the Collateral included in the Borrowing
Base, (b)  reflect foreign currency exchange rate fluctuation risk in connection
with Accounts of the Borrowers payable in foreign currencies, (c) address any
state of facts which the Administrative Agent determines in good faith
constitutes a Default or an Event of Default, or (d) reflect the Administrative
Agent’s good faith belief that any report or information furnished by or on
behalf of a Borrower or any other Loan Party to the Administrative Agent is or
may have been incomplete, inaccurate or misleading in any material respect.

 “Resignation Effective Date”: as defined in Section 9.9(a).

 “Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer, treasurer, assistant treasurer, or controller of a
Borrower, but in any event, with respect to financial matters, the chief
financial officer, treasurer, assistant treasurer, or controller of a Borrower.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 “Restricted Payments”:  is defined in Section 7.6.

“Revenue Retention Rate”: a percentage equal to (a) one hundred percent (100%)
minus (b) the percentage determined by calculating Churn.

 “Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption or the Increase Joinder pursuant to which
such Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Increases permitted hereunder).  The original amount

24

 

--------------------------------------------------------------------------------

 

 

of the Total Revolving Commitments is $25,000,000.  The L/C Commitment is a
sublimit of the Revolving Commitments.

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
at such time, plus (c) such Lender’s L/C Percentage of the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, plus (d) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding. 

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Funding Office”:  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“Revolving Loan Note”:  a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

 “Revolving Loans”:  as defined in Section 2.4(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

 “Revolving Termination Date”:  July 11, 2019

 “S&P”:  Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanction(s)”:  any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority applicable to the Group Members and their business.

 “SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.



25

 

--------------------------------------------------------------------------------

 

 

“Secured Obligations”:  as defined in the Guarantee and Collateral Agreement.

 “Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders (including the Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), each Bank Services
Provider and any Qualified Counterparties.

 “Securities Account”:  any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”:  any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”:  the collective reference to, the Guarantee and Collateral
Agreement, each Pledge Supplement, each Assumption Agreement, the Mortgages,
each Intellectual Property Security Agreement, each Deposit Account Control
Agreement, each Securities Account Control Agreement, all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the Obligations of any Loan Party arising under
any Loan Document, and all financing statements, fixture filings, patent,
trademark and copyright filings, assignments, acknowledgments and other filings,
documents and agreements made or delivered pursuant to any of the foregoing.

 “Solvency Certificate”:  the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to Section
5.1(s), which Solvency Certificate shall be in substantially the form of Exhibit
D.

“Solvent”:  when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors,  (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature, and is not deemed or declared to be
unable to pay its debts under any applicable law. 

For purposes of this definition, (i) “debt” means liability on a “claim,” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Swap Agreement”:  any Swap Agreement entered into by a Loan Party and
any Qualified Counterparty in respect of interest rates to the extent permitted
under Section 7.13.



26

 

--------------------------------------------------------------------------------

 

 

“STAT”: is defined in the preamble hereto.

 “Subordinated Debt Document”:  any agreement, certificate, document or
instrument executed or delivered by any Loan Party or any of their respective
Subsidiaries and evidencing Indebtedness of such Loan Party or such Subsidiary
which is either subordinated to the payment of the Obligations or the lien
securing such indebtedness is subordinated to the Administrative Agent’s Lien,
in each case, in a manner approved in writing by the Administrative Agent, and
any renewals, modifications, or amendments thereof which are approved in writing
by the Administrative Agent, including the Mezzanine Loan Documents.

“Subordinated Indebtedness”:  Indebtedness of a Loan Party, the payment of which
and/or the lien securing such Indebtedness, is subordinated to the Obligations
and/or the Administrative Agent’s Lien, as applicable, pursuant to subordination
terms (including payment, lien and remedies subordination terms, as applicable)
reasonably acceptable to the Administrative Agent, including the Mezzanine
Indebtedness (it being understood and agreed the subordination terms of the
Mezzanine Indebtedness existing as of the Closing Date are reasonably acceptable
to the Administrative Agent).

“Subsidiary”:  as to any Person, a corporation, company, partnership, limited
liability company or other entity of which shares, shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of a Borrower.

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf of any Loan Party or its respective Subsidiaries as support for, among
other things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”:  is defined in the preamble hereto.

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of a Loan Party and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Obligation”:  with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”:  in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined

27

 

--------------------------------------------------------------------------------

 

 

based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $1,000,000. 

“Swingline Lender”:  SVB, in its capacity as the lender of Swingline Loans.

“Swingline Loan Note”:  a promissory note in the form of Exhibit H-3, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”:  is defined in Section 2.6.

“Swingline Participation Amount”:  is defined in Section 2.7(c).

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Teladoc”:  has the meaning in the preamble hereto.

“Teladoc PA”:  has the meaning in the preamble hereto.

“Total Credit Exposure”:  is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit of such Lender at such time.

“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
$5,000,000.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  Subject to the foregoing limitation, the
original amount of the Total Revolving Commitments is $25,000,000.  The Total
L/C Commitments are a sublimit of the Total Revolving Commitments.

 “Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

 “Trade Date”: is defined in Section 10.6(b)(i)(B).

“Transferee”:  any Eligible Assignee or Participant.

“Transition Period”: is defined in Section 6.3(c).  

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require,

28

 

--------------------------------------------------------------------------------

 

 

any other applicable jurisdiction.

“United States” and “U.S.”:  the United States of America.

 “USCRO”:  the U.S. Copyright Office.

 “U.S. Person”: any Person that is a United States person” as defined in Section
7701(a)(30) of the Code.

 “USPTO”:  the U.S. Patent and Trademark Office.

 “U.S. Tax Compliance Certificate”:  is defined in Section 2.20(f).

“Withholding Agent”:  as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.  Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (ii) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(iii) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

29

 

--------------------------------------------------------------------------------

 

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

1.3 Rounding.  Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

SECTION 2
AMOUNT AND TERMS OF COMMITMENTS

2.1 Administrative Borrower.  Teladoc PA, Compile, STAT and HY Holdings each
hereby irrevocably appoint Teladoc as its borrowing agent and attorney-in-fact
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another entity has been appointed the Administrative Borrower.  Teladoc
PA, Compile, STAT and HY Holdings each hereby irrevocably appoints and
authorizes the Administrative Borrower (a) to provide the Administrative Agent
with all notices with respect to Loans and Letters of Credit obtained for its
benefit and all other notices and instructions under this Agreement and the
other Loan Documents, (b) to receive notices and instructions from the
Administrative Agent and the Lenders (and any notice of instruction provided by
the Agent or any Lender to Teladoc shall be deemed to have been given to each
Borrower), (c) to provide any certificates and other documentation on its behalf
that are requested or required pursuant to the Loan Documents, and (d) to take
such action as the Administrative Borrower deems appropriate on its behalf to
obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement and
the other Loan Documents.. 

 

2.2 [Reserved]. 

 

2.3 [Reserved]. 

 

2.4 Revolving Commitments.  Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrowers from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding for each Revolving Lender which, when added
to the sum of (i) such Revolving Lender’s Revolving Percentage of any Swingline
Loans then outstanding and (ii) such Revolving Lender’s L/C Exposure, if any, at
such time, does not exceed the amount of such Revolving Lender’s Revolving
Commitment; provided, that the Total Revolving Extensions of Credit outstanding
at such time, after giving effect to the making of such Revolving Loans, shall
not exceed the lesser of (i) the Total Revolving Commitments in effect at such
time, and (ii) the Borrowing Base in effect at such time.  During the Revolving
Commitment Period the Borrowers may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. 

 

(a) The Borrowers shall repay all outstanding Revolving Loans (including all
Overadvances and Protective Overadvances) on the Revolving Termination Date.

2.5 Procedure for Revolving Loan Borrowing.  The Borrowers may borrow up to the
Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrowers
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M.,

30

 

--------------------------------------------------------------------------------

 

 

Pacific time, one (1) Business Day prior to the requested Borrowing Date (with
originals to follow within three (3) Business Days)) (provided that any such
Notice of Borrowing under the Revolving Facility to finance payments under
Section 3.5(a) may be given not later than 10:00 A.M., Pacific time, on the date
of the proposed borrowing), in each such case specifying (i) the amount of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date, and
(iii) instructions for remittance of the proceeds of the applicable Loans to be
borrowed.  Except as provided in Sections 3.5(b)  and 2.7(b), each borrowing of
Revolving Loans shall be in a principal amount of $100,000 or a whole multiple
of $50,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $100,000, such lesser amount).  Upon receipt of any
such Notice of Borrowing from the Borrowers, the Administrative Agent shall
promptly notify each Revolving Lender thereof.  Each Revolving Lender will make
the amount of its pro rata share of each such borrowing available to the
Administrative Agent for the account of the Borrowers at the Revolving Loan
Funding Office prior to 12:00 P.M., Pacific time, on the Borrowing Date
requested by the Borrowers in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrowers by the
Administrative Agent crediting such account as is designated in writing to the
Administrative Agent by the Borrowers with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent. 

 

2.6 Swingline Commitment.  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrowers under the Revolving Commitments from time
to time during the Revolving Commitment Period by making swing line loans (each
a “Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrowers;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan.  During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.   To the
extent not otherwise required by the terms hereof to be repaid prior thereto,
the Borrowers shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Revolving Termination Date.

 

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans. 

(a) Whenever the Borrowers desire that the Swingline Lender make Swingline Loans
the Borrowers shall give the Swingline Lender irrevocable telephonic or
electronic notice (which notice must be received by the Swingline Lender not
later than 12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), and (iii) instructions for the
remittance of the proceeds of such Loan.  Upon receipt of any such telephone or
electronic notice or Notice of Borrowing from the Borrowers, the Swingline
Lender will endeavor to promptly notify the Administrative Agent and each
Revolving Lender thereof.  Each borrowing under the Swingline Commitment shall
be in an amount equal to $100,000 or a whole multiple of $50,000 in excess
thereof.  Promptly thereafter, on the Borrowing Date specified in a notice in
respect of any Swingline Loan, the Swingline Lender shall make available to the
Borrowers an amount in immediately available funds equal to the amount of such
Swingline Loan by depositing such amount in the account designated in writing to
the Administrative Agent by the Borrowers (or, in the case of a Swingline Loan
made to finance the reimbursement of an L/C Disbursement as provided in
Section 3.5(b), by remittance to the Issuing Lender).  Unless a Swingline Loan
is sooner refinanced by the advance of a Revolving Loan pursuant to Section
2.7(b), such Swingline Loan shall be repaid by the Borrowers no later than five
(5) Business Days after the advance of such Swingline Loan.    The Swingline

31

 

--------------------------------------------------------------------------------

 

 

Lender shall not make a Swingline Loan if it has received prior notice (by
telephone or in writing) from the Administrative Agent at the request of any
Lender, acting in good faith, on the date of the proposed Swingline Loan that
one or more of the applicable conditions specified in Section 5.2 is not then
satisfied and had a reasonable opportunity to react to such notice.  For the
avoidance of doubt, subject to Section 9.5, to the extent the Administrative
Agent has knowledge of any Default or Event of Default, but has not yet notified
the Lenders thereof, the Administrative Agent shall endeavor to promptly notify
the Lenders of such Default or Event of Default upon notice from the Swingline
Lender of a request from the Borrowers for a Swingline Loan.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on their behalf), on one (1) Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one (1) Business Day after the date of such
notice.  The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan.  The Borrowers
irrevocably authorize the Swingline Lender to charge the Borrowers’ accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

(c) If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and

32

 

--------------------------------------------------------------------------------

 

 

unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Borrowers may have against the Swingline Lender, the Borrowers or
any other Person for any reason whatsoever, (ii) the occurrence of a Default or
an Event of Default or the failure to satisfy any of the other conditions
specified in Section 5, (iii) any adverse change in the condition (financial or
otherwise) of the Borrowers, (iv) any breach of this Agreement or any other Loan
Document by the Borrowers, any other Loan Party or any other Revolving Lender,
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(f) The Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrowers.  Following such
notice of resignation from the Swingline Lender, the Swingline Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the Required Lenders and the successor Swingline Lender.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Swingline Lender.  From and after the effective date of any such resignation or
replacement, (i) the successor Swingline Lender shall have all the rights and
obligations of the Swingline Lender under this Agreement with respect to
Swingline Loans to be made by it thereafter and (ii) references herein and in
the other Loan Documents to the term “Swingline Lender” shall be deemed to refer
to such successor or to any previous Swingline Lender, or to such successor and
all previous Swingline Lenders, as the context shall require.  After the
resignation or replacement of the Swingline Lender hereunder, the retiring
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of the Swingline Lender under this Agreement and the
other Loan Documents with respect to Swingline Loans made by it prior to such
resignation or replacement, but shall not be required to make any additional
Swingline Loans.

2.8 Overadvances. 

 

(a) If at any time or for any reason the amount of the Total Revolving
Extensions of Credit exceeds the lesser of (x) the amount of the Total Revolving
Commitments then in effect, and (y) the amount of the Borrowing Base then in
effect (any such excess, an “Overadvance”), the Borrowers shall pay on demand
the full amount of such Overadvance to the Administrative Agent for application
against the Revolving Extensions of Credit in accordance with the terms hereof. 

(b) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, in its sole discretion, may make Revolving Loans to the
Borrowers on behalf of the Lenders, so long as the aggregate amount of such
Revolving Loans shall not exceed 10% of the Borrowing Base, if the
Administrative Agent, in its reasonable credit judgment, deems that such
Revolving Loans are necessary or desirable (i) to protect all or any portion of
the Collateral, (ii) to enhance the likelihood or maximize the amount of
repayment of the Loans and the other Obligations or (iii) to pay any other
amount chargeable to the Borrowers pursuant to this Agreement (such Revolving
Loans, “Protective Overadvances”); provided that (A) in no event shall the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments then in effect and (B) the Required Lenders may at any time revoke
the Administrative Agent’s authorization to make future Protective Advances
(provided that any existing Protective Overadvance shall not be subject to such
revocation and any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof).  Each applicable
Lender shall be obligated to advance to the Borrowers its Revolving Percentage
of each Protective Overadvance made in accordance with this Section 2.7(b).  If
Protective Overadvances are made in accordance with the preceding sentence, then
all Revolving Lenders shall be bound to make, or permit to remain outstanding,
such Protective Overadvances based upon their Revolving Percentages in
accordance with the terms of this Agreement. All Protective Overadvances shall
be repaid by the Borrowers on demand, shall be secured by the Collateral and
shall bear interest as provided in this Agreement for Revolving Loans generally.

33

 

--------------------------------------------------------------------------------

 

 

2.9 Fees.

(a) Fee Letter.  The Borrowers agree to pay to the Administrative Agent the fees
in the amounts and on the dates as set forth in the Fee Letter and to perform
any other obligations contained therein.

(b) Fees Nonrefundable.  All fees payable under this Section 2.9 shall be fully
earned on the date paid and nonrefundable.

(c) Increase in Fees.  At any time that an Event of Default exists and is
continuing, the Borrower shall pay interest on any overdue fees due under
subsections (a) and (b) at a rate per annum equal to 2.0% plus the rate
applicable to Revolving Loans as provided in Section 2.15(a).

2.10 Termination or Reduction of Commitments.

(a) Termination or Reduction of Revolving Commitments.  Subject to payment of
the sums set forth in Section 2.10(c), the Borrowers shall have the right upon
not less than three Business Days’ written notice to the Administrative Agent,
to terminate the Total Revolving Commitments or, from time to time, to reduce
the amount of the Total Revolving Commitments; ;  provided that no such
termination or reduction of the Total Revolving Commitment shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans
and Swingline Loans to be made on the effective date thereof the amount of the
Total Revolving Extensions of Credit then outstanding would exceed the lesser of
(A) the Total Revolving Commitments then in effect, and (B) the Borrowing Base
then in effect.  Any such reduction shall be in an amount equal to $1,000,000,
or a whole multiple of $1,000,000 in excess thereof (or, if the then Total
Revolving Commitments are less than $1,000,000, such lesser amount), and shall
reduce permanently the Total Revolving Commitments then in effect. 

(b) Termination or Reduction of Total L/C Commitments. The Borrower shall have
the right, without penalty or premium, upon not less than three (3) Business
Days’ written notice delivered to the Administrative Agent, to terminate the
Total L/C Commitments available to the Borrower or, from time to time, to reduce
the amount of the Total L/C Commitments available to the Borrower; provided
that, in any such case, no such termination or reduction of the Total L/C
Commitments shall be permitted if, after giving effect thereto, the Total L/C
Commitments shall be reduced to an amount that would result in the aggregate L/C
Exposure exceeding the Total L/C Commitments (as so reduced).  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple of
$1,000,000 in excess thereof (or, if the then Total L/C Commitments are less
than $1,000,000, such lesser amount), and shall reduce permanently the Total L/C
Commitments then in effect.  Any reduction of the Total L/C Commitments shall be
applied to the L/C Commitments of each Lender according to its respective L/C
Percentage.  All fees accrued until the effective date of any termination of the
Total L/C Commitments shall be paid on the effective date of such termination.

(c) Revolving Commitment Reduction Fee.  The Total Revolving Commitments may not
be reduced or terminated pursuant to Section 2.10(a) unless the Borrowers pay to
the Administrative Agent (for the ratable benefit of the Revolving Lenders),
contemporaneously with the reduction or termination of the Total Revolving
Commitments, a fee equal to, (i) with respect to any such reduction or
termination of the Total Revolving Commitments made during the period commencing
on the Closing Date and ending on the first anniversary of the Closing Date,
3.00% of the portion of the Total Revolving Commitments reduced or terminated;
and (ii) with respect to any such reduction or termination of the Total
Revolving Commitments made during the period commencing on the day following the
first anniversary of the Closing Date and ending on the second anniversary of
the Closing Date, 1.50% of the portion of the Total Revolving Commitments
reduced or terminated; provided, that,

34

 

--------------------------------------------------------------------------------

 

 

no such fee shall be due with respect to any portion of the Total Revolving
Commitments reduced or terminated after the second anniversary date of the
Closing Date; and provided further, that any fee payable pursuant to this
Section 2.10(c) shall be waived if the Facility is prepaid with the proceeds of
a new facility provided by SVB or its Affiliates.  Any such fee described in
this Section 2.10(c) shall be fully earned on the date paid and shall not be
refundable for any reason.

2.11  [Reserved].

2.12 [Reserved].

2.13 [Reserved].

2.14 [Reserved].

2.15 Interest Rates and Payment Dates.

(a) Each Revolving Loan (including any Swingline Loan) shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.

(b) During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a) or (f).

(c) Interest on the outstanding principal amount of each Loan shall be payable
in arrears on each Interest Payment Date; provided that interest accruing
pursuant to Section 2.15(b) shall be payable from time to time on demand.

2.16 Computation of Interest and Fees.

(a) (a)Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed.  Any change in the interest
rate on a Loan resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrowers and the
Lenders of the effective date and the amount of each such change in interest
rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrowers, deliver to the Borrowers a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.16(a).

2.17 [Reserved].

2.18 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrowers from the Lenders hereunder, each payment by
the Borrowers on account of any commitment fee and any reduction of the
Revolving Commitments shall

35

 

--------------------------------------------------------------------------------

 

 

be made pro rata according to the respective L/C Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

(b) [Reserved.]

(c) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Revolving Loan Funding Office, in Dollars and in immediately
available funds..  The Administrative Agent shall distribute such payments to
the Lenders promptly upon receipt in like funds as received.  Any payment
received by the Administrative Agent after 10:00 A.M. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  In the case of any extension of any payment of principal pursuant
to the preceding sentence, interest thereon shall be payable at the then
applicable rate during such extension. 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any borrowing that such Lender will not
make the amount that would constitute its share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrowers a corresponding amount.  If
such amount is not in fact made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender and such Borrower
severally agree to pay to the Administrative Agent forthwith, on demand, such
corresponding amount with interest thereon, for each day from and including the
date on which such amount is made available to such Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by a Borrower, the rate per annum applicable to
the Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(f) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, their respective pro rata shares of the amount due.  In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or

36

 

--------------------------------------------------------------------------------

 

 

Issuing Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.  Nothing herein shall be deemed to limit the
rights of Administrative Agent or any Lender against any Loan Party.

(g) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h) The obligations of the Lenders hereunder to (i) make Revolving Loans, (ii)
to fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) to fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) to make payments pursuant to Section 9.7,
as applicable, are several and not joint.  The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.

(i) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(j) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest, fees, Overadvances and Protective Overadvances then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest, fees, Overadvances and Protective Overadvances then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(k) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five (5) Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages or L/C Percentages, as applicable; provided,  however,
that if all or any portion of such excess payment is thereafter recovered by or
on behalf of the Borrowers from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.  The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.18(k) may exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such

37

 

--------------------------------------------------------------------------------

 

 

Lender were the direct creditor of the Borrowers in the amount of such
participation.  No documentation other than notices and the like referred to in
this Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k).  The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Revolving Lenders or the L/C Lenders, as applicable, following any such
purchase.  The provisions of this Section 2.18(k) shall not be construed to
apply to (i) any payment made by or on behalf of the Borrowers pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender),
(ii) the application of Cash Collateral provided for in Section 3.10, or (iii)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or sub-participations in any L/C Exposure
to any assignee or participant, other than an assignment to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section shall
apply).  The Borrowers consent on behalf of itself and each other Loan Party to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.

(l) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrowers’ request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees, Swingline
Loans and L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

2.19 Illegality; Requirements of Law.

(a) [Reserved].

(b) Requirements of Law.  If the adoption of or any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority made subsequent to the date hereof:

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining Loans or of maintaining its obligation to make such

38

 

--------------------------------------------------------------------------------

 

 

Loans, or to increase the cost to such Lender or such other Recipient of
issuing, maintaining or participating in Letters of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum receivable or received by such Lender or other Recipient
hereunder in respect thereof (whether of principal, interest or any other
amount), then, in any such case, upon the request of such Lender or other
Recipient, the Borrowers will promptly pay such Lender or other Recipient, as
the case may be, any additional amount or amounts necessary to compensate such
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.  If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrowers (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(c) If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

(d) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in any Requirement of Law,
regardless of the date enacted, adopted or issued.

(e) A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrowers (with
a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.  Failure or delay on
the part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such
compensation.  Notwithstanding anything to the contrary in this Section 2.19,
the Borrowers shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.19 for any amounts incurred or reductions suffered
more than nine months prior to the date that such Lender or Issuing Lender, as
the case may be, notifies the Borrowers of the change in the Requirement of Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrowers arising pursuant to this Section 2.19
shall survive the Discharge of Obligations and the resignation of the
Administrative Agent.

2.20 Taxes.    

For purposes of this Section 2.20, the term “Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.

39

 

--------------------------------------------------------------------------------

 

 

(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law,
and the Borrowers shall, and shall cause each other Loan Party to, comply with
the requirements set forth in this Section 2.20.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Tax applicable to additional sums payable under
this Section 2.20) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding for Indemnified Tax
been made.

(b) Payment of Other Taxes.  The Borrowers shall, and shall cause each other
Loan Party to, timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes applicable to such Loan Party.

(c) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrowers shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by Loan Parties.  The Borrowers shall, and shall cause each
other Loan Party to, jointly and severally, indemnify each Recipient, within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20(d) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(including any recording and filing fees with respect thereto or resulting
therefrom and any liabilities with respect to, or resulting from, any delay in
paying such Indemnified Taxes), whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e) Indemnification by Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise

40

 

--------------------------------------------------------------------------------

 

 

payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 2.20(e).

(f) Status of Lenders.

(i) Any Lender (including, solely for purposes of this Section 2.20(f), the
Administrative Agent) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A),  (ii)(B) and (ii)(D) and (iii) below)
shall not be required if the Lender is not legally entitled to complete, execute
or deliver such documentation or, in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), properly
completed, valid and executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed, valid and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, properly
completed, valid and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or any successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) properly completed, valid and executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under  Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the

41

 

--------------------------------------------------------------------------------

 

 

Code, a “10 percent shareholder” of the Borrowers (or the Borrowers’ tax owner,
to the extent such Borrower is disregarded as an entity separate from its owner
for U.S. federal income tax purposes) within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) properly
completed, valid and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or any successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, properly
completed, valid and executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), valid executed copies of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii) [Reserved.]

(iv) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.  Each Foreign
Lender shall promptly notify the Borrowers at any time it determines that it is
no longer in a position to provide any previously delivered certificate to such
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified

42

 

--------------------------------------------------------------------------------

 

 

pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.20(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.20(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.20(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival.  Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the Discharge of Obligations.

2.21 [Reserved].

2.22 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19(b),  Section 2.19(c),
 Section 2.20(a),  Section 2.20(b) or Section 2.20(d) with respect to such
Lender, it will, if requested by the Borrowers, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate a different
lending office for funding or booking its applicable Loans affected by such
event or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.19 or 2.20, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender; provided that nothing in this Section shall
affect or postpone any of the obligations of the Borrowers or the rights of any
Lender pursuant to Section 2.19(b),  Section 2.19(c),  Section 2.20(a),  Section
2.20(b) or Section 2.20(d).  The Borrowers hereby agree to pay all reasonable
and documented costs and expenses incurred by any Lender in connection with any
such designation or assignment made at the request of the Borrowers.

 

2.23 Substitution of Lenders.  Upon the receipt by a Borrower of any of the
following (or in the case of clause (a) below, if such Borrower is required to
pay any such amount, regardless of whether the Lender makes a request for such
payment), with respect to any Lender (any such Lender described in clauses (a)
through (c) below being referred to as an “Affected Lender” hereunder):

 

(a) a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19(b) or
Section 2.19(c);

(b) a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

43

 

--------------------------------------------------------------------------------

 

 

(c) notice from the Administrative Agent that a Lender is a Defaulting Lender or
a Non-Consenting Lender;

then the Borrower receiving such notice (or, in the case of clause (a), the
Borrower that will be required to pay such amount) may, at its sole expense and
effort, upon notice to the Administrative Agent and such Affected Lender:  (i)
request that one or more of the other Lenders acquire and assume all or part of
such Affected Lender’s Loans and Revolving Commitment and all other Obligations
owing to such Affected Lender; or (ii) designate a replacement lending
institution (which shall be an Eligible Assignee) to acquire and assume all or a
ratable part of such Affected Lender’s Loans, Revolving Commitment and all other
Obligations owing to such Affected Lender (the replacing Lender or lender in (i)
or (ii) being a “Replacement Lender”).  The Affected Lender replaced pursuant to
this Section 2.23 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans,
Revolving Commitment and all other Obligations owing to such Affected Lender
upon payment to such Affected Lender of an amount (in the aggregate for all
Replacement Lenders) equal to 100% of the outstanding principal of the Affected
Lender’s Loans, accrued interest thereon, accrued fees and all other Obligations
payable to it hereunder and under the other Loan Documents from such Replacement
Lenders (to the extent of such outstanding principal and accrued interest and
fees) or such Borrower.  Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by such Borrower in such instance); provided that, if such Affected Lender
does not comply with Section 10.6 within ten Business Days after the Borrower’s
request, compliance with Section 10.6 shall not be required to effect such
assignment, and, if such Replacement Lender is not already a Lender hereunder or
an Affiliate of a Lender or an Approved Fund, shall be subject to the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed).  Notwithstanding the foregoing, with respect
to any assignment pursuant to this Section 2.23, (a) in the case of any such
assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrowers to require such assignment and
delegation cease to apply.

2.24 Defaulting Lenders.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the

44

 

--------------------------------------------------------------------------------

 

 

payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender or to the Swingline Lender hereunder; third, to be held as
Cash Collateral for the funding obligations of such Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a Deposit Account and released pro rata to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (y) be held as Cash Collateral for
the future funding obligations of such Defaulting Lender of any participation in
any future Swingline Loan or Letter of Credit; sixth, to the payment of any
amounts owing to any L/C Lender, the Issuing Lender or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any L/C
Lender, the Issuing Lender or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.24(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees. 

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender). 

(A) Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).

(B) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender, the amount of any such Letter of Credit Fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee or Letter of Credit Fee, as applicable.

(iv)Reallocation of Pro Rata Share to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to

45

 

--------------------------------------------------------------------------------

 

 

Section 3.4 or in Swingline Loans pursuant to Section 2.7(c), the L/C Percentage
of each non-Defaulting Lender of any such Letter of Credit and the Revolving
Percentage of each non-Defaulting Lender of any such Swingline Loan, as the case
may be, shall be computed without giving effect to the Revolving Commitment of
such Defaulting Lender; provided that, (A) each such reallocation shall be given
effect only if at the date of such reallocation, no Event of Default has
occurred and is continuing; (B) the aggregate obligations of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Revolving Loans of that Lender plus the aggregate
amount of that Lender’s L/C Percentage of then outstanding Letters of Credit,
plus that Lender’s Revolving Percentage of Swingline Loans and (C) the
conditions set forth in Section 5.2 (other than delivery of a Notice of
Borrowing) are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time).  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 3.10.

(b) Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; and provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

(c) New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure in respect of Letters of
Credit after giving effect thereto.

(d) Termination of Defaulting Lender.  The Borrowers may terminate the unused
amount of the Revolving Commitment of any Lender that is a Defaulting Lender
upon not less than ten Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrowers for the account of such Defaulting Lender under this Agreement
(whether on account

46

 

--------------------------------------------------------------------------------

 

 

of principal, interest, fees, indemnity or other amounts); provided that (i) on
the date of such termination, no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrowers, the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender may have against such
Defaulting Lender.

2.25 Joint and Several Liability of the Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other the Borrowers to accept joint and several liability for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other the Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d) The Obligations of each Borrower under the provisions of this Section 2.25
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any
Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
the Administrative Agent or Lender with respect to the failure by any Borrower
to comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in

47

 

--------------------------------------------------------------------------------

 

 

whole or in part, from any of its Obligations under this Section 2.25, it being
the intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.25
shall not be discharged except by performance and then only to the extent of
such performance.  The Obligations of each Borrower under this Section 2.25
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any Borrower, the Administrative Agent or any Lender. 

(f) Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations.  Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by the Administrative Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Administrative Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise:

(h) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time.  This means,
among other things:

(i) The Administrative Agent and Lenders may collect from such Borrower without
first foreclosing on any real or personal property Collateral pledged by the
Borrowers.

(ii) If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:

(A) The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

(B) The Administrative Agent and Lenders may collect from such Borrower even if
the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

(i) The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, the Lenders, and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, any Lender, any successor or any assign first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of

48

 

--------------------------------------------------------------------------------

 

 

obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this Section 2.25 shall remain in effect until all of
the Obligations shall have been paid in full or otherwise fully satisfied.  If
at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
2.25 will forthwith be reinstated in effect, as though such payment had not been
made.

(j) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash.  Any claim which any Borrower
may have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.  Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.

(k) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the
Obligations.  Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for the Administrative Agent, and such Borrower shall deliver any such amounts
to the Administrative Agent for application to the Obligations in accordance
with the terms of this Agreement.

(l) Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each other Borrower in an amount, for each of such
other Borrower, equal to a fraction of such Accommodation Payment, the numerator
of which fraction is such other Borrower’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Borrowers.  As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”),  (b) leaving

49

 

--------------------------------------------------------------------------------

 

 

such Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.

2.26 Notes.  If so requested by any Lender by written notice to the Borrowers
(with a copy to the Administrative Agent), the Borrowers shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after a Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

 

2.27 Incremental Facility.

 

(a) At any time during the Revolving Commitment Period, the Borrowers may
request from time to time from one or more existing Lenders or from other
Eligible Assignees reasonably acceptable to the Administrative Agent, the
Issuing Lender, the Swingline Lender and the Borrowers (but subject to the
conditions set forth in clause (b) below) the Total Revolving Commitments be
increased by an amount not to exceed the Available Revolving Increase Amount at
such time (each such increase, an “Increase”); provided that the Borrowers may
not request an Increase on more than three occasions during the term of this
Agreement and provided that any such Increase shall be subject to the consent of
the Administrative Agent.  No Lender shall be obligated to increase its
Revolving Commitments in connection with a proposed Increase.  To the extent
sufficient existing Lenders do not agree to increase their Commitments on terms
acceptable to the Borrowers, or to the extent such Lenders have not promptly
responded to the Borrowers’ request for such increase, the Borrowers may invite
any prospective lender that satisfies the criteria of being an “Eligible
Assignee” to become a Lender pursuant to a joinder agreement in connection with
the proposed Increase (provided that the joinder of any such “Lender” for the
purpose of providing all or any portion of any such Increase shall require the
consent (not to be unreasonably withheld or delayed) of Administrative Agent,
the Issuing Lender, the Swingline Lender and the Required Lenders.  Any Increase
shall be in an amount of at least $5,000,000 (or, if the Available Revolving
Increase Amount is less than $5,000,000, such remaining Available Revolving
Increase Amount) and integral multiples of $1,000,000 in excess thereof.
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of the Increases to the Total Revolving
Commitments exceed the Available Revolving Increase Amount during the term of
the Agreement.

(b) Each of the following shall be conditions precedent to any Increase of the
Total Revolving Commitments in connection therewith: 

(i) any Increase shall be on the same terms (including the pricing, and maturity
date), as applicable, as, and pursuant to documentation applicable to the
Facility then in effect;

(ii) the Borrowers shall have delivered an irrevocable written request to the
Administrative Agent for such Increase at least ten (10) Business Days prior to
the requested funding date of such Increase;

(iii) each Lender (including any prospective lenders agreeing to become a Lender
hereunder) agreeing to such Increase, the Borrowers and the Administrative Agent
have signed an Increase Joinder (any Increase Joinder may, with the consent of
the Administrative Agent, the Borrowers and the Lenders agreeing to such
Increase, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate to effectuate the provisions of this Section
2.27) and the Borrowers shall have executed any Notes requested by any Lender in
connection with the making of the Increase.  Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, an

50

 

--------------------------------------------------------------------------------

 

 

Increase Joinder reasonably satisfactory to the Administrative Agent, and the
amendments to this Agreement effected thereby, shall not require the consent of
any Lender other than the Lender(s) agreeing to fund such Increase;

(iv) each of the conditions precedent set forth in Section 5.2(a) and (e) are
satisfied with respect to such Increase; 

(v) after giving pro forma effect to such Increase and the use of proceeds
thereof, (A) no Default or Event of Default shall have occurred and be
continuing at the time of such Increase and (B) the Borrowers shall be in
compliance with the then applicable financial covenants set forth in Section 7.1
hereof as of the end of the most recently ended month and quarter for which
financial statements are required to be delivered prior to such Increase, and
the Borrowers shall have delivered to the Administrative Agent a certificate in
form and substance reasonably satisfactory to the Administrative Agent
evidencing compliance with the requirements of this clause (vi) and clause (v)
above;

(vi) in connection with such Increase, the Borrowers shall pay to Administrative
Agent all fees required to be paid pursuant to the terms of the Fee Letter; and

(vii) upon each Increase in accordance with this Section 2.27, all outstanding
Loans, participations hereunder in Letters of Credit and participations
hereunder in Swingline Loans held by each Lender in the Facility shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Revolving Percentages, pursuant to
procedures reasonably determined by the Administrative Agent.

(c) Upon the effectiveness of any Increase, (i) all references in this Agreement
and any other Loan Document to the Loans shall be deemed, unless the context
otherwise requires, to include such Increase advanced pursuant to this Section
2.27 and (ii) all references in this Agreement and any other Loan Document to
the Revolving Commitments and the Total Revolving Commitments shall be deemed,
unless the context otherwise requires, to include the commitment to advance an
amount equal to such Increase pursuant to this Section 2.27.    

(d) The Loans and Revolving Commitments established pursuant to this Section
2.27 shall constitute Loans and Revolving Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from any guarantees and the security interests created by the Loan
Documents.  The Borrowers shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Loan Documents continue to be perfected under the UCC
or otherwise after giving effect to the establishment of any such new Revolving
Commitments.

SECTION 3
LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender  agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrowers
on any Business Day during the Letter of Credit Availability Period in such form
as may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, either (x) the L/C Exposure would
exceed the Total L/C Commitments or (y) the Available Revolving Commitments
would be less than zero.  Each Letter of

51

 

--------------------------------------------------------------------------------

 

 

Credit shall (i) be denominated in Dollars or, in the sole discretion of the
Issuing Lender with respect to any particular Letter of Credit, a Foreign
Currency, and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the Letter of Credit Maturity Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).  For the avoidance of doubt, no
commercial letters of credit shall be issued by the Issuing Lender to any Person
under this Agreement.  For purposes of this Agreement, the stated amount of any
Letter of Credit issued in a Foreign Currency shall be converted into Dollars
from time to time by the Issuing Lender and upon any drawing under such Letter
of Credit.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

(iii) the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);

(iv) any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

(v) such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount of less than $25,000;
or

(vii) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrowers or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

52

 

--------------------------------------------------------------------------------

 

 

3.2 Procedure for Issuance of Letters of Credit.  The Borrowers may from time to
time request that the Issuing Lender issue a Letter of Credit for the account of
a Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrowers.  The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrowers promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

 

3.3 Fees and Other Charges.

(a) The Borrowers agree to pay, with respect to each Existing Letter of Credit
and each outstanding Letter of Credit issued for the account of (or at the
request of) the Borrowers, (i) a fronting fee of 0.125% per annum on the daily
amount available to be drawn under each such Letter of Credit to the Issuing
Lender for its own account (a “Letter of Credit Fronting Fee”), (ii) a letter of
credit fee per annum equal to the Applicable Margin (which shall, during the
continuance of an Event of Default, be increased by 2.0% per annum) multiplied
by the daily amount available to be drawn under each such Letter of Credit to
the Administrative Agent for the ratable account of the L/C Lenders (determined
in accordance with their respective L/C Percentages) (a “Letter of Credit Fee”),
and (iii) the Issuing Lender’s standard and reasonable fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued for the
account of (or at the request of) the Borrowers or processing of drawings
thereunder (the fees in this clause (iii), collectively, the “Issuing Lender
Fees”).  The Issuing Lender Fees shall be paid when required by the Issuing
Lender, and the Letter of Credit Fronting Fee and the Letter of Credit Fee shall
be payable quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the Letter of Credit Maturity Date
(each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit.  All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

(c) The Borrowers shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require.  This Agreement
shall control in the event of any conflict with any L/C-Related Document (other
than any Letter of Credit).

(d) Any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments

53

 

--------------------------------------------------------------------------------

 

 

in their respective L/C Percentages allocable to such Letter of Credit pursuant
to Section 2.24(a)(iv), with the balance of such Letter of Credit Fees, if any,
payable to the Issuing Lender for its own account.

(e) All fees payable pursuant to this Section 3.3 shall be fully-earned on the
date paid and shall not be refundable for any reason.

3.4 L/C Participations; Existing Letters of Credit. The Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Lender, and, to induce
the Issuing Lender to issue Letters of Credit, each L/C Lender irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Lender’s own
account and risk an undivided interest equal to such L/C Lender’s L/C Percentage
in the Issuing Lender’s obligations and rights under and in respect of each
Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Lender agrees with the Issuing Lender that, if a draft is
paid under any Letter of Credit for which the Issuing Lender is not reimbursed
in full by the Borrowers pursuant to Section 3.5(a), such L/C Lender shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed.  Each L/C
Lender’s obligation to pay such amount shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Lender may have
against the Issuing Lender, the Borrowers or any other Person for any reason
whatsoever, (ii) the occurrence of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5.2, (iii)
any adverse change in the condition (financial or otherwise) of the Borrowers,
(iv) any breach of this Agreement or any other Loan Document by the Borrowers,
any other Loan Party or any other L/C Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

3.5 Reimbursement.

(a) If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Borrowers and the Administrative
Agent thereof and the Borrowers shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than (i) the immediately following Business Day if the Issuing Lender issues
such notice before 10:00 a.m. Pacific time on the date of such L/C Disbursement,
or (ii) on the second following Business Day if the Issuing Lender issues such
notice at or after 10:00 a.m. Pacific time on the date of such L/C
Disbursement.  Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.5 or Section 2.7(a) that
such payment be financed with a Revolving Loan or a Swingline Loan, as
applicable, in an equivalent amount and, to the extent so financed, the
Borrowers’ obligations to make such payment shall be discharged and replaced by
the resulting Revolving Loan or Swingline Loan.

(b) If the Issuing Lender shall not have received from the Borrowers the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrowers shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans plus 2% per annum) on demand; provided that

54

 

--------------------------------------------------------------------------------

 

 

if at the time of and after giving effect to such payment by the L/C Lenders,
the conditions to borrowings and Revolving Loan Conversions set forth in
Section 5.2 are satisfied, the Borrowers may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrowers shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

3.6 Obligations Absolute.  The Borrowers’ obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrowers may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person.  The Borrowers also agree with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrowers’ obligations
hereunder shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrowers agree
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrowers and shall not result in any liability of the Issuing Lender to the
Borrowers.

 

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrowers hereby agree to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

3.7 Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrowers and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit issued for the account of
the Borrowers shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

55

 

--------------------------------------------------------------------------------

 

 

3.8 Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

 

3.9 Interim Interest.  If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrowers shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by such Borrower, at the rate per annum that would apply to such
amount if such amount were a Loan; provided that the provisions of
Section 2.15(c) shall be applicable to any such amounts not paid when due.

 

3.10 Cash Collateral.

(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrowers or
converted into a Revolving Loan or Swingline Loan pursuant to Section 3.5, or
(ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then effective L/C Exposure in an amount equal to 105% (110%
in the case of any L/C Exposure in respect of any Letter of Credit denominated
in a Foreign Currency) of such L/C Exposure. 

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% (110%
of the Fronting Exposure in the case of any Letter of Credit denominated in a
Foreign Currency) of the Fronting Exposure relating to the Letters of Credit
(after giving effect to Section 2.24(a)(iv) and any Cash Collateral provided by
such Defaulting Lender).

(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent.  The
Borrowers, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% (110% of the L/C
Exposure in the case of any Letter of Credit denominated in a Foreign Currency)
of the applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrowers or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10,
 Section 2.24 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any

56

 

--------------------------------------------------------------------------------

 

 

interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or
(ii) the Administrative Agent’s and Issuing Lender’s determination that there
exists excess Cash Collateral; provided,  however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.24, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrowers or
any other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents.

3.11 [Reserved]. 

 

3.12 Resignation of the Issuing Lender.  The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrowers.  Upon the acceptance of any appointment as
the Issuing Lender hereunder by a Lender that shall agree to serve as successor
Issuing Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it.  At the
time such resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees pursuant to Section 3.3.  The acceptance of any
appointment as the Issuing Lender hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Borrowers and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Lender under this Agreement and the other
Loan Documents (other than with respect to the rights of the retiring Issuing
Lender with respect to Letters of Credit issued by such retiring Issuing Lender)
and (ii) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.  After the resignation of the Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit or to extend, renew or increase any existing Letter of Credit.

 

3.13 Applicability of ISP.  Unless otherwise expressly agreed by the Issuing
Lender and the Borrowers when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

 

SECTION 4
REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, the Borrowers hereby represent and warrant to the
Administrative Agent and each Lender, as to itself, each of its Subsidiaries and
each other Loan Party, as applicable, that:

57

 

--------------------------------------------------------------------------------

 

 

4.1 Financial Condition.

(a) The Pro Forma Financial Statements have been prepared giving effect (as if
such events had occurred on such date) to (i) the incurrence of Indebtedness
hereunder and the use of proceeds thereof, (ii) the HY Holdings Acquisition and
(iii) the payment of fees and expenses in connection with the foregoing.  The
Pro Forma Financial Statements have been prepared based on the best information
available to the Borrowers as of the date of delivery thereof, and present
fairly in all material respects on a Pro Forma Basis the estimated financial
position of the Borrowers and their  consolidated Subsidiaries as of March 31,
2015 assuming that the events specified in the preceding sentence had actually
occurred at such date.

(b) The audited consolidated balance sheets of the Borrowers and
their  Subsidiaries as of December 31, 2015, and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
present fairly in all material respects the consolidated financial condition of
the Borrowers and their  Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the fiscal year
then ended.  The unaudited consolidated balance sheet of the Borrowers and
their  Subsidiaries as at March 31, 2016, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly in all material respects the consolidated financial
condition of the Borrowers and their  Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to normal year‑end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein, and except, in the
case of any unaudited financial statements, for the omission of notes or other
textual disclosures that may be required by GAAP).  No Group Member has, as of
the Closing Date, any material Guarantee Obligations, contingent liabilities,
material liabilities for past due taxes, or any long‑term leases or unusual
forward or long‑term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.  During the period from December 31, 2015 to and
including the date hereof, there has been no Disposition by any Group Member of
any material part of the business or property of any Borrower or of the Group
Members, taken as a whole.

4.2 No Change.  Since December 31, 2015, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3 Existence; Compliance with Law.  Each Group Member (a) is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where the
failure to be so qualified or in good standing could reasonably be expected to
have a Material Adverse Effect and (d) is in material compliance with all
Requirements of Law except in such instances in which (i) such Requirement of
Law is being contested in good faith by appropriate proceedings diligently
conducted and the prosecution of such contest would not reasonably be expected
to result in a Material Adverse Effect, or (ii) the failure to comply therewith,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

4.4 Power, Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all

58

 

--------------------------------------------------------------------------------

 

 

necessary organizational or corporate action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of each Borrower, to authorize the extensions of credit on the terms
and conditions of this Agreement.  No Governmental Approval or consent or
authorization of, filing with, notice to or other act by or in respect of, any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except Governmental Approvals, consents,
authorizations, filings and notices that have been obtained or made and are in
full force and effect, (ii) the filings referred to in Section 4.19, and (iii)
routine Tax filings.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto.  This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

4.5 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law (except as set forth on Schedule 4.5), its Operating
Documents  or any Material Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any Contractual Obligation (other than the Liens created by the Security
Documents).  No Group Member has violated any Requirement of Law or violated or
failed to comply with any Material Contractual Obligation or any provision of an
Operating Document applicable to such Persons, if violated, could reasonably be
expected to have a Material Adverse Effect.  Any violation of the Requirements
of Law referenced on Schedule 4.5 shall not have a material adverse effect on
any rights of the Lenders or the Administrative Agent pursuant to the Loan
Documents.

 

4.6 Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of each
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

4.7 No Default.  No Group Member is in default under or with respect to any of
its Material Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing, nor shall either result from the making of a
requested credit extension under this Agreement.

 

4.8 Ownership of Property; Liens; Investments.  Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property, and
none of such property is subject to any Lien except as permitted by
Section 7.3.  No Loan Party owns any Investment except as permitted by
Section 7.8.  Section 10 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the Closing Date, if any.  Section 11 of the Collateral Information Certificate
sets forth a complete and accurate list of all leases of real property under
which any Loan Party is the lessee as of the Closing Date.

 

4.9 Intellectual Property.  Each Group Member owns, or is licensed to use all
Intellectual Property necessary for the conduct of its business as currently
conducted.  No claim has been asserted and is pending by any Person challenging
or questioning any Group Member’s use of any Intellectual Property or the
validity or effectiveness of any Group Member’s Intellectual Property, nor does
any Borrower know

59

 

--------------------------------------------------------------------------------

 

 

of any valid basis for any such claim, unless such claim could not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of the Loan
Parties, the use of Intellectual Property by each Group Member, and the conduct
of such Group Member’s business, as currently conducted, does not infringe on or
otherwise violate the rights of any Person, unless such infringement or
violation could not reasonably be expected to have a Material Adverse Effect,
and there are no claims pending or, to the knowledge of the Loan Parties,
threatened to such effect, unless such claim could not reasonably be expected to
have a Material Adverse Effect.  No holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity of, or such Grantor’s rights in, any Intellectual Property or
Intellectual Property license in any respect that could reasonably be expected
to have a Material Adverse Effect.  No action or proceeding is pending, or, to
the knowledge of such Grantor, threatened, on the date hereof (a) seeking to
limit, cancel or question the validity of any material Intellectual Property
owned by a Grantor or such Grantor’s ownership interest therein, and (b) which,
if adversely determined, could have a Material Adverse Effect.

 

4.10 Taxes.  Each Group Member has filed or caused to be filed all Federal, all
income and all other material state and other material tax returns that are
required to be filed by it and has paid all material taxes shown to be due and
payable by it on said returns or on any assessments made against it or any of
its property and all other material taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority that are due and payable
(other than any amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no tax Lien has been filed (other than Liens permitted by Section
7.3(a)), and, to the knowledge of each Borrower, no claim is being asserted by
any Governmental Authority, with respect to any such tax, fee or other charge
that is not being contested in good faith any by appropriate proceedings.

 

4.11 Federal Regulations.  The Borrowers are not engaged and will not engage,
principally or as one of its important activities, in the business of “buying’
or “carrying” “margin stock” (within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect) or extending credit for the purpose of purchasing or carrying margin
stock.  No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for buying or carrying any such margin stock or for
extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X of the Board.  If any margin stock
directly or indirectly constitutes Collateral securing the Obligations, if
requested by any Lender or the Administrative Agent, the Borrowers will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.12 Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of each
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act of 1938,
as amended, or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

 

4.13 ERISA. 

 

(a) Each Loan Party and, to each Loan Party’s knowledge, each of its respective
ERISA Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA with respect to each Pension Plan, and have
performed all their obligations under each Pension Plan;

60

 

--------------------------------------------------------------------------------

 

 

(b) no ERISA Event has occurred or is reasonably expected to occur;

(c) each Loan Party and, to each Loan Party’s knowledge, each of its respective
ERISA Affiliates has met all applicable requirements under the ERISA Funding
Rules with respect to each Pension Plan, and no waiver of the minimum funding
standards under the ERISA Funding Rules has been applied for or obtained;

(d) no Loan Party nor any of its respective ERISA Affiliates knows of any facts
or circumstances that could reasonably be expected to cause the funding target
attainment percentage to fall below 60% as of the most recent valuation date;

(e) as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $250,000; 

(f) all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and

(g) (i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans.

4.14 Investment Company Act; Other Regulations.  No Loan Party is an “investment
company,” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.  Except as set forth
in Schedule 4.5, no Loan Party is subject to regulation under any Requirement of
Law (other than Regulation X of the Board), including the Federal Power Act,
that may limit its ability to incur Indebtedness or that may otherwise render
all or any portion of the Obligations unenforceable.

 

4.15 Subsidiaries.  Except as disclosed to the Administrative Agent by the
Borrowers in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization or incorporation of each
Subsidiary of Teladoc  and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of
Teladoc or any Subsidiary, except as may be created by the Loan Documents (other
than non-consensual Liens permitted by Section 7.3).

 

4.16 Use of Proceeds.  The proceeds of the Loans shall be used to refinance the
obligations of the Borrowers outstanding under the Existing Credit Facility, to
pay fees and expenses related to the Existing Credit Facility and to this
Agreement and for general corporate purposes.   

 

4.17 Environmental Matters.  To the knowledge of the Loan Parties except as, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect: 

 

61

 

--------------------------------------------------------------------------------

 

 

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and, to the knowledge of each Borrower, have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or have constituted a
violation of, or could reasonably be expected to give rise to liability under,
any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could reasonably be expected to give rise to liability under, any
Environmental Law, nor has any Group Member generated, treated, stored or
disposed of Materials of Environmental Concern at, on or under any of the
Properties in violation of, or in a manner that could reasonably be expected to
give rise to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of each Borrower, threatened, under any Environmental Law
to which any Group Member is or, to the knowledge of each Borrower, will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could reasonably be expected to give rise to
liability under Environmental Laws;

(f) the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and, to the knowledge of each Borrower, there is
no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc.    No statement or information (other than
projections and information of a general economic or industry nature) contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of each Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact

62

 

--------------------------------------------------------------------------------

 

 

known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 

4.19 Security Documents.

(a) The Security Documents are effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Stock described in the Guarantee and
Collateral Agreement that are securities represented by stock certificates or
otherwise constituting certificated securities within the meaning of
Section 8-102(a)(15) of the New York UCC or the corresponding code or statute of
any other applicable jurisdiction (“Certificated Securities”), when certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral constituting personal property described in
the Security Documents, when financing statements and other filings and
registrations specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Administrative Agent, for the benefit
of the Secured Parties, shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3, and in the
case of Pledged Stock, Liens permitted by Section 7.3(a)).  As of the Closing
Date, none of the Loan Parties that is a limited liability company or
partnership has any Capital Stock that is a Certificated Security.

(b) Each of the Mortgages, if any, delivered after the Closing Date will be,
upon execution, effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except for Liens permitted by
Section 7.3).

4.20 Solvency; Fraudulent Transfer.  Each Borrower is, and the Loan Parties are,
when taken as a whole, and immediately after giving effect to the incurrence of
all Indebtedness, Obligations and obligations being incurred in connection
herewith, will be Solvent.  No transfer of property is being made by any Loan
Party and no obligation is being incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
such Loan Party

 

4.21 Regulation H.  No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968.

 

4.22 Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

 

4.23 [Reserved]. 

 

63

 

--------------------------------------------------------------------------------

 

 

4.24 Insurance.  All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of violation or cancellation thereof, and there exists no default under any
requirement of such insurance.  Each Loan Party maintains, with financially
sound and reputable insurance companies, insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

 

4.25 [Reserved].

4.26 Accounts Receivable.

(a) To the extent any Account is designated in any Borrowing Base Certificate as
an “Eligible Account”, such Account constitutes an Eligible Account as of the
date of such Borrowing Base Certificate.

(b) For any Eligible Account in any Borrowing Base Certificate, all statements
made and all unpaid balances appearing in all invoices, instruments and other
documents evidencing such Eligible Account are and shall be true and correct and
all such invoices, instruments and other documents, and all of the Borrowers’
books and records are genuine and in all respects what they purport to be.  All
sales and other transactions underlying or giving rise to such Eligible Account
comply in all material respects with all applicable laws and governmental rules
and regulations.  The Borrowers have no knowledge of any actual or imminent
Insolvency Proceeding of any Account Debtor whose accounts are Eligible Accounts
in any Borrowing Base Certificate.  To the best of the Borrowers’ knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.  A Borrower is the owner of and has the legal right to sell, transfer,
assign and encumber each Eligible Account, and there are no defenses, offsets,
counterclaims or agreements for which the Account Debtor may claim any deduction
or discount.

4.27 Capitalization.  Schedule 4.27 sets forth the record owners of all Capital
Stock of each Borrower and their consolidated Subsidiaries, and the amount of
Capital Stock held by each such owner, as of the Closing Date.

 

4.28 Patriot Act.  Each Loan Party is in compliance, in all material respects,
with the (a) Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Patriot Act or the Bribery Act
2012.  No part of the proceeds of the loans made hereunder will be used by any
Loan Party or any of their Affiliates, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

4.29 OFAC.  Neither the Borrowers, nor any of their respective Subsidiaries,
nor, to the knowledge of each Borrower and each Group Member, any director,
officer, employee, agent (in its capacity as agent for any Group Member),
affiliate or representative (in its capacity as representative for any Group
Member) thereof, is an individual or an entity that is, or is owned or
controlled by an individual or entity that is (a) currently the subject of any
Sanctions, or (b) located, organized or resident in a Designated Jurisdiction.

 

64

 

--------------------------------------------------------------------------------

 

 

4.30 Anti-Corruption Laws. Each of the Borrowers and their respective
Subsidiaries have conducted their businesses in all material respects in
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

4.31 Mezzanine Loan Documents.  The Loan Parties have delivered to the
Administrative Agent a complete and correct copy of the material Mezzanine Loan
Documents.   

 

 

SECTION 5
CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit.  The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of each such extension of credit on the Closing Date, of the
following conditions precedent:

 

(a) Loan Documents.  The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:

(i) this Agreement, executed and delivered by the Administrative Agent, each
Borrower and each Lender listed on Schedule 1.1A;

(ii) the Collateral Information Certificate, executed by a Responsible Officer
of the Borrower, on behalf of itself and the other Loan Parties;

(iii) if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrowers in favor of such Revolving Lender;

(iv) if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrowers in favor of such Swingline Lender;

(v) the Guarantee and Collateral Agreement, executed and delivered by the
Borrowers and each other Grantor named therein;

(vi) each Intellectual Property Security Agreement, executed by the applicable
Grantor related thereto;

(vii) each other Security Document, executed and delivered by the applicable
Loan Party party thereto;

(viii) a completed Borrowing Base Certificate dated as of the Closing Date
reflecting information not more than five Business Days prior to the Closing
Date; and

(ix) a Notice of Borrowing, attaching a funds flow, executed by the Borrowers.

(b) Pro Forma Financial Statements; Financial Statements; Projections.  The
Lenders shall have received (i) the Pro Forma Financial Statements, (ii) each of
the Loan Parties’ financial statements set forth in Section 4.1(b).

(c) Approvals.  All Governmental Approvals and consents and approvals of, or
notices to, any other Person (including board approvals and approvals the
holders of any Capital Stock

65

 

--------------------------------------------------------------------------------

 

 

issued by any Loan Party) required in connection with the execution and
performance of the Loan Documents, the consummation of the transactions
contemplated hereby, shall have been obtained and be in full force and effect.

(d) Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates.  The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer or other
Responsible Officer of such Loan Party, substantially in the form of Exhibit C,
attaching (A) the Operating Documents of such Loan Party, (B) the relevant board
resolutions, shareholder resolutions (if required) or written consents of such
Loan Party adopted by such Loan Party for the purposes of authorizing such Loan
Party to enter into and perform the Loan Documents to which such Loan Party is
party and (C) the names, titles, incumbency and signature specimens of those
representatives of such Loan Party who have been authorized by such resolutions
and/or written consents to execute Loan Documents on behalf of such Loan Party,
and (ii) a long form good standing certificate for each Loan Party (or foreign
equivalent thereof, if applicable) from its respective jurisdiction of
organization or incorporation and from each additional jurisdiction where the
failure of such Loan Party to be qualified could reasonably be expected to have
a Material Adverse Effect.

(e) Responsible Officer’s Certificates. 

(i) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

(ii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of Teladoc, dated as of the Closing Date and in form and
substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (e) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2015, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(f) Patriot Act, etc.  The Administrative Agent shall have received, prior to
the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act,  and a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party (or its tax owner, in the case of a Loan Party that is a disregarded
entity for U.S. federal income tax purposes).

(g) [Reserved]. 

(h) [Reserved].

(i) [Reserved].

(j) Collateral Matters.

(i) Lien Searches.  The Administrative Agent shall have received the results of
recent lien searches in each of the jurisdictions where any of the Loan Parties
is formed or organized, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.3, Liens to
be discharged on or prior to the Closing Date.

66

 

--------------------------------------------------------------------------------

 

 

(ii) Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent shall
have received original versions of (A) the certificates representing the shares
of Equity Interests pledged to the Administrative Agent (if certificated) (for
the ratable benefit of the Secured Parties) pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (B) each promissory note (if any) pledged to the Administrative
Agent (for the ratable benefit of the Secured Parties) pursuant to the Guarantee
and Collateral Agreement, endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

(iii) Filings, Registrations, Recordings, Agreements, Etc.  Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and landlord access agreements and/or bailee waivers) required by
the Loan Documents or under law or reasonably requested by the Administrative
Agent to be filed, executed, registered or recorded to create in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed (if applicable) and delivered to the Administrative Agent in proper
form for filing, registration or recordation.

(iv) Satisfaction of Requirements under Security Documents.  The Administrative
Agent shall have received all documents, notices or other items required to be
delivered as of the Closing Date under each Security Document.

(k) Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.6 hereof and
Section 5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
of each Loan Party have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.

(l) Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including pursuant to the
Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date. 

(m) Legal Opinions.  The Administrative Agent shall have received the executed
legal opinion of Jackson Walker LLP, counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent.  Such legal
opinion shall cover such matters incident to the transactions contemplated by
this Agreement and the other Loan Documents as the Administrative Agent may
reasonably require.

(n) [Reserved].

(o) Solvency Certificate.  The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of each
Borrower.

(p) No Material Adverse Effect.  There shall not have occurred since December
31, 2015, any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

67

 

--------------------------------------------------------------------------------

 

 

(q) No Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.

(r) Operating Accounts.  The Borrowers shall have opened such depository
accounts with SVB as SVB has reasonably required.

(s) Mezzanine Loan Documents.  The Mezzanine Term Loan Agreement shall have been
executed and delivered by the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent, and the Administrative Agent shall
have received a true and complete copy of the Mezzanine Term Loan Agreement, as
amended.  The Administrative Agent shall have received an intercreditor
agreement relating to the Mezzanine Indebtedness in form and substance
satisfactory to the Administrative Agent.  All proceeds of the Subordinated
Indebtedness to be financed pursuant to the Mezzanine Loan Documents shall have
been disbursed to Teladoc. 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.

5.2 Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) Representations and Warranties.  Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

(b) Borrowing Base Certificate.  The Borrowers shall have delivered to the
Administrative Agent a duly executed original Borrowing Base Certificate
reflecting information concerning Eligible Accounts and Recurring Revenue as of
a date not more than five Business Days prior to the requested Borrowing Date.

(c) Availability.  With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(d) Notices of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

68

 

--------------------------------------------------------------------------------

 

 

(e) No Default.  No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder and each Loan Conversion shall constitute a representation and
warranty by the Borrowers as of the date of such extension of credit or Loan
Conversion, as applicable, that the conditions contained in this Section 5.2
have been satisfied.

5.3 Post-Closing Conditions Subsequent.  The Borrowers shall satisfy each of the
conditions specified in this Section 5.3 (which conditions were required to be
satisfied as a condition precedent to the effectiveness of this Agreement, but
which have not been so satisfied as of the date hereof) to the reasonable
satisfaction of the Administrative Agent, in each case by no later than the date
specified for such condition below (or such later date as the Administrative
Agent shall agree in its sole discretion):

 

(a) Borrowers shall cooperate with Administrative Agent to allow the Initial
Audit to be completed within 90 days after the Closing Date.

(b) On or before the date that is 45 days after the Closing Date the Borrowers
shall deliver to the Administrative Agent an auditor’s report regarding HY
Holdings from Ernst &Young in form and substance reasonably acceptable to the
Administrative Agent.

(c) On or before the date that is 90 days after the Closing Date the Borrowers
shall deliver to the Administrative Agent a landlord’s agreement from the lessor
of each property leased by HY Holdings, Compile and Teladoc.

(d) On or before the date that is 45 days after the Closing Date the Borrowers
shall deliver to the Administrative Agent insurance certificates satisfying the
requirements of Section 6.6 hereof and Section 5.2(b) of the Guaranty and
Collateral Agreement, together with evidence reasonably satisfactory to the
Administrative Agent that the insurance policies of each Loan Party have been
endorsed for the purpose of naming the Administrative Agent (for the ratable
benefit of the Secured Parties) as an “additional insured” or “lender loss
payee”, as applicable, with respect to such insurance policies, in form and
substance satisfactory to the Administrative Agent.

(e) On or before the date that is 5 days after the Closing Date, Borrowers shall
deliver to the Administrative Agent a Subordination Agreement in favor of Agent
from David E. Lindsey (as representative for himself and Michael R. Thompson)
and acknowledged by the Borrowers in form and substance satisfactory to
Administrative Agent.

SECTION 6
AFFIRMATIVE COVENANTS

Each Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, each Borrower shall,  and, where applicable, shall cause each of
its Subsidiaries to:

6.1 Financial Statements.  Furnish to the Administrative Agent for distribution
to each Lender:

 

(a) as soon as available, but in any event within 180 days after the end of each
fiscal year of Teladoc (or such later date as the Administrative Agent may agree
in its sole discretion), a copy of the audited consolidated balance sheet of the
Borrowers and their  consolidated Subsidiaries as at the

69

 

--------------------------------------------------------------------------------

 

 

end of such fiscal year and the related audited consolidated statements of
income and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Ernst & Young or other independent certified public
accountants of nationally recognized standing and reasonably acceptable to the
Administrative Agent;

(b) as soon as available, but in any event within 45 days (90 days with respect
to the fourth fiscal quarter of each fiscal year) after the end of each fiscal
quarter period of each fiscal year of Teladoc, the unaudited consolidated and
consolidating balance sheet of the Borrowers and their  consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
fiscal quarter and the portion of the fiscal year through the end of such fiscal
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments);

(c) as soon as available, but in any event not later than 30 days (thirty (30)
days after the last day of each month that does not end on a fiscal quarter,
(ii) forty-five (45) days after the last day of each month that ends on a fiscal
quarter, and (iii) ninety (90) days with respect to the last day of the month
ending on the fourth fiscal quarter of each fiscal year (or such later date as
the Administrative Agent may agree in its sole discretion) occurring during each
fiscal year of Teladoc, the unaudited consolidated and consolidating
(demonstrating consolidation of each Borrower only), balance sheet of the
Borrowers and their  consolidated Subsidiaries as at the end of such month and
the related unaudited consolidated statements of income and of cash flows and
consolidating (demonstrating consolidation of each Borrower only) statements of
income (for such month and the portion of the fiscal year through the end of
such month, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer of Teladoc as being fairly
stated in all material respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

6.2 Certificates; Reports; Other Information.  Furnish to the Administrative
Agent, for distribution to each Lender within the time periods set forth below
(or such later date as the Administrative Agent may agree in its sole
discretion):

 

(a) [Reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Loan Party with the
provisions of Section 7.1 of this Agreement referred to therein as of the last
day of the month or fiscal year of Teladoc, as the case may be, and (y) to the
extent not previously disclosed to the Administrative Agent, a description of
any change in the jurisdiction of organization of any Loan Party and a list of
any registered or other material Intellectual Property issued to or acquired by
any Loan Party since the date of the most recent report delivered pursuant to
this clause (y) (or, in the case of the first such report so delivered, since
the Closing Date);

(c) no later than 30 days after the end of each fiscal year of Teladoc,
consolidated projections and a model for the following fiscal year set forth on
monthly basis in a form (and containing detail) consistent with the projections
and model delivered to the Administrative Agent and distributed

70

 

--------------------------------------------------------------------------------

 

 

to the Lenders prior to the Closing Date, and, as soon as available, significant
revisions, if any, of such projections and model with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of Teladoc stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof (other
than routine comment letters from the staff of the SEC relating to any Group
Members’ filings with the SEC);

(e) within five (5) Business Days after the same are sent, without duplication
for any information already provided to the Administrative Agent, copies of each
annual report, proxy or financial statement or other material report that a
Borrower sends to the holders of any class of their respective Indebtedness with
a principal amount in excess of $1,000,000 or public equity securities and,
within five (5) Business Days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which any
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(f) upon request by the Administrative Agent, within five (5) Business Days
after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a Material Adverse Effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;

(g) (i)  not later than 30 days after the end of each month (reflecting
information through the first day of the immediately succeeding month) and
concurrently with each Notice of Borrowing (reflecting information as of the
immediately preceding Business Day), a Borrowing Base Certificate accompanied by
such supporting detail and documentation as shall be requested by the
Administrative Agent in its reasonable discretion, and (ii) not later than 30
days after the end of each month (reflecting information through the first day
of the immediately succeeding month),  (A) accounts receivable agings, aged by
invoice date, (B) accounts payable agings, aged by invoice date, and outstanding
or held check registers, if any, (C)  a deferred revenue schedule, if
applicable, and (D) reconciliations of accounts receivable agings (aged by
invoice date), transactions reports and general ledger;

(h) within five (5) days after the execution, delivery, or receipt thereof, as
applicable, copies of any amendments, supplements, consent letters, waivers,
forbearances, restatements or modifications to, or any material notices
(including, without limitation, any notices of default), certificates or reports
pursuant to the terms of or in connection with, any Mezzanine Loan Document;

(i) promptly after renewal thereof, but in no event less frequently than once
every twelve months, a report of a reputable insurance broker with respect to
the insurance coverage required to be maintained pursuant to Section 6.6,
together with any supplemental reports with respect thereto which the
Administrative Agent may reasonably request; and

71

 

--------------------------------------------------------------------------------

 

 

(j) promptly such additional financial and other information, including, without
limitation, any certification or other evidence confirming the Borrowers’
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may from time to time reasonably request.

6.3 Accounts Receivable. 

(a) Schedules and Documents Relating to Accounts.  The Borrowers shall deliver
to the Administrative Agent transaction reports and schedules of collections, as
provided in Section 6.2, on the Administrative Agent’s standard forms.  If
requested by the Administrative Agent, the Borrowers shall furnish the
Administrative Agent with copies of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts.  In addition, the Borrowers shall deliver to
the Administrative Agent, on its request, the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts included in the. Borrowing Base, in the same
form as received, with all necessary endorsements, and copies of all credit
memos.

(b) Disputes.  The Borrowers shall promptly notify the Administrative Agent of
all disputes or claims relating to Accounts which allege or involve an amount in
excess of $100,000.  The Borrowers may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing at any time so long as (i) the Borrowers do so in good
faith, in a commercially reasonable manner, in the ordinary course of business,
in arm’s-length transactions, and report the same to the Administrative Agent in
the regular reports provided to the Administrative Agent; (ii) no Default or
Event of Default has occurred and is continuing at such time; and (iii) after
taking into account all such discounts, settlements and forgiveness, no
Overadvance shall exist. 

(c) Collection of Accounts.  The Borrowers shall have the right to collect all
payments in respect of their Accounts; provided, that, during the existence of a
Default or an Event of Default, the Administrative Agent may, in its sole
discretion, collect any such Accounts of the Borrowers.  Each Borrower shall, or
shall cause, all payments on (including funds in PayPal and Stripe), and
proceeds of, its Accounts to be delivered immediately to the Administrative
Agent by depositing all proceeds of such Accounts into one or more lockbox
accounts as the Administrative Agent may specify, or via electronic deposit
capture into a “blocked account” as specified by the Administrative Agent;
 provided that until Account Debtors make payments into such lockbox accounts
(which, with respect to the Account Debtors of HY Holdings shall be as soon as
practicable after the Closing Date but no later than thirty (30) days after the
Closing Date (or such longer date as the Administrative Agent agrees in its
reasonable discretion so long as the Borrowers have used commercially reasonable
efforts to cause their account debtors to make payments into lockbox accounts
maintained with the Administrative Agent) (the “Transition Period”)), payments
on, and proceeds of, accounts receivable of the Borrowers shall be paid into
lockbox accounts and deposit accounts over which the Administrative Agent has
“control”.  Unless an Event of Default has occurred and is continuing, any such
amounts actually paid to or collected by the Administrative Agent pursuant to
this Section 6.3(c) shall be transferred by the Administrative Agent to a
depository account of the Borrowers maintained with the Administrative Agent on
each Business Day and the Loan Parties shall have full and complete access to,
and may direct the manner of disposition of, funds in such account.  If Event of
Default has occurred and is continuing, any such amounts actually paid to or
collected by the Administrative Agent pursuant to this Section 6.3(c) shall be
applied by the Administrative Agent to the reduction of the Loans or Cash
Collateralization of the Letters of Credit then outstanding.

72

 

--------------------------------------------------------------------------------

 

 

(d) Returns.  Upon the request of the Administrative Agent, the Borrowers shall
promptly provide the Administrative Agent with an Inventory return history.

(e) Verification.  The Administrative Agent may, from time to time, verify
directly with the respective Account Debtors the validity, amount and other
matters relating to the Accounts, either in the name of a Borrower or the
Administrative Agent or such other name as the Administrative Agent may choose.

(f) No Liability.  The Administrative Agent shall not be responsible or liable
for any shortage or discrepancy in, damage to, or loss or destruction of, any
goods, the sale or other disposition of which gives rise to an Account, or for
any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall the
Administrative Agent be deemed to be responsible for any of the Borrowers’
obligations under any contract or agreement giving rise to an Account.  Nothing
herein shall, however, relieve the Administrative Agent from liability for its
own gross negligence or willful misconduct.

6.4 Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent (after giving effect to any extensions
granted or grace periods in effect), as the case may be, all its material
obligations of whatever nature (other than the Mezzanine Indebtedness unless
such payment is permitted by the terms thereof and the subordination provisions
thereof), except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member.

 

6.5 Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and keep in
full force and effect its organizational existence (other than in the reasonable
discretion of Teladoc with respect to Subsidiaries that are neither Immaterial
Subsidiaries nor Loan Parties) and (ii) take all reasonable action to maintain
or obtain all Governmental Approvals and all other rights, privileges and
franchises necessary or desirable in the normal conduct of its business or
necessary for the performance by such Person of its Obligations under any Loan
Document, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Material Contractual Obligations (including with respect to material
leasehold interests of the Borrower) and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and (c) comply with all
Governmental Approvals, and any term, condition, rule, filing or fee obligation,
or other requirement related thereto, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.  Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each of its ERISA Affiliates to:  (1) maintain each Pension Plan in compliance
in all material respects with the applicable provisions of ERISA, the Code or
other Federal or state law; (2) cause each Pension Plan to maintain its
qualified status under Section 401(a) of the Code; (3) make all required
contributions to any Pension Plan; (4) not become a party to any Multiemployer
Plan; (5) ensure that all liabilities under each Pension Plan are either
(x) funded to at least the minimum level required by law or, if higher, to the
level required by the terms governing such Pension Plan; (y) insured with a
reputable insurance company; or (z) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and (6) ensure that the contributions or premium payments to or
in respect of each Pension Plan are and continue to be promptly paid at no less
than the rates required under the rules of such Pension Plan and in accordance
with the most recent actuarial advice received in relation to such Pension Plan
and applicable law.

 

73

 

--------------------------------------------------------------------------------

 

 

6.6 Maintenance of Property; Insurance.  (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

6.7 Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) at
reasonable times on five Business Days’ prior written notice to the Borrowers
(provided that no notice is required if an Event of Default has occurred and is
continuing), permit representatives and independent contractors of the
Administrative Agent and any Lender to visit and inspect any of its properties,
perform field examinations and audits, and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers, directors and employees of
the Group Members and with their independent certified public accountants;
provided that such inspections, field examinations and audits shall not be
undertaken more frequently once every twelve (12) months, unless an Event of
Default has occurred and is continuing, in which case such inspections, field
examinations and audits shall occur as often as the Administrative Agent shall
reasonably determine.  The foregoing inspections, field examinations and audits
shall be at the Borrowers’ expense, and the charge therefor shall be $1,000 per
person per day (or such higher amount as shall represent the Administrative
Agent’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.

 

6.8 Notices.  Give prompt written notice to each of the Administrative Agent and
each Lender of:

 

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Material Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $50,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought against any Group Member or (iii) which
relates to any Loan Document;

(d) (i) promptly after any Borrower has knowledge or becomes aware of the
occurrence of any of the following ERISA Events affecting the Borrowers or any
ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrowers or any ERISA Affiliate
with respect to such event:  (A) an ERISA Event, (B) the adoption of any new
Pension Plan by a Borrower or any ERISA Affiliate, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrowers
or any ERISA Affiliate to any Plan that is subject to Title IV of ERISA or
Section 412 of the Code; and

74

 

--------------------------------------------------------------------------------

 

 

(ii)         (A) promptly after the giving, sending or filing thereof, or the
receipt thereof, copies of (1) all notices received by any Borrower or any ERISA
Affiliate from a Multiemployer Plan sponsor concerning an ERISA Event, and
(2) copies of such other documents or governmental reports or filings relating
to any Plan as the Administrative Agent shall reasonably request; and (B),
without limiting the generality of the foregoing, such certifications or other
evidence of compliance with the provisions of Sections 4.13 and 7.9 as any
Lender (through the Administrative Agent) may from time to time reasonably
request;

(e) within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that any Borrower sends to
the holders of any class of the Borrowers’ debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which
Borrowers may file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(f) any material change in accounting policies or financial reporting practices
by any Loan Party; and

(g) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of Teladoc setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.9 Environmental Laws.

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.10 Operating Accounts.  Other than during the Transition Period with respect
to the accounts of HY Holdings, maintain the Borrowers’, primary depository,
operating accounts and securities accounts with SVB or with SVB’s Affiliates
commencing no later than the date that is sixty (60) days after the Closing
Date.  Each Borrower shall be the sole owner of all funds held in accounts in
the name of such Borrower.

 

6.11 Access to Collateral; Books and Records.  Allow the Administrative Agent,
or its agents, at reasonable times, on one (1) Business Days’ notice (provided
no notice is required if an Event of Default has occurred and is continuing), to
inspect the Collateral and audit and copy the Borrowers’ books and records,
including ledgers, federal and state tax returns, records regarding Borrowers’
assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.  The completion of the Initial Audit shall occur no later than the

75

 

--------------------------------------------------------------------------------

 

 

90 days after the date of this Agreement. The foregoing inspections and audits
shall be at the Borrowers’ expense.

 

6.12 Additional Collateral, Etc.

(a) With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than
(x) any property described in paragraph (b), (c) or (d) below, (y) any property
subject to a Lien expressly permitted by Section 7.3(g), and (z) any other
Excluded Assets (as defined in the Guarantee and Collateral Agreement) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (and in any event within three Business Days (or
such later date as the Administrative Agent may agree in its sole discretion))
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement, other applicable Security Documents or such
other documents as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property as credit support for the
applicable Obligations and (ii) take all actions as may be reasonably necessary
or advisable in the opinion of the Administrative Agent to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties as credit
support for the applicable Obligations, a perfected first priority (except as
permitted by Section 7.3) security interest and Lien in such property,
including, but not limited to, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.

(b) With respect to any fee interest in any real property having a fair market
value (together with improvements thereof) of at least $1,000,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Section 7.3(g)), promptly (and in any event within
30 Business Days (or such longer period as the Administrative Agent may agree in
its sole discretion), to the extent requested by the Administrative Agent, (i)
execute and deliver a first priority Mortgage, in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties as credit support for the
applicable Obligations, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(c) With respect to any new direct or indirect Subsidiary (other than an
Excluded Foreign Subsidiary) created or acquired after the Closing Date by any
Loan Party, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned directly or
indirectly by such Loan Party, (ii) deliver to the Administrative Agent such
documents and instruments as may be required to grant, perfect, protect and
ensure the priority of such security interest, including but not limited to, the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement, (B) to take such actions as are
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent for the benefit of the Secured Parties a

76

 

--------------------------------------------------------------------------------

 

 

perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement, with respect to such Subsidiary, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, in a form reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly, and in any event within 30
Business Days (or such longer period as the Administrative Agent may agree in
its sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or other applicable
Security Documents, as the Administrative Agent may reasonably deem necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock (to
the extent not constituting Excluded Assets (as defined in the Guarantee and
Collateral Agreement)) of such new Excluded Foreign Subsidiary that is owned
directly by any such Loan Party (provided that in no event shall more than 65%
of the total outstanding voting Capital Stock (including any “stock entitled to
vote” within the meaning of U.S. Treasury Regulation Section 1.956-2(c)) of any
such new Excluded Foreign Subsidiary be required to be so pledged to secure the
Obligations of the Loan Parties), (ii) deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, and take such other action (including, as applicable,
the delivery of any foreign law pledge documents reasonably requested by the
Administrative Agent) as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(e) At the request of the Administrative Agent, each Loan Party shall use
commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral with a value in excess of $1,000,000 is stored or located,
which agreement or letter shall contain a waiver or subordination of all Liens
or claims (subject to agreed upon exceptions) that the landlord or bailee may
assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to the Administrative Agent.  Each
Loan Party shall pay and perform its obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
Collateral is or may be located, unless the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.13 [Reserved]. 

 

6.14 Use of Proceeds.  Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

 

6.15 Ownership in PA or VIEs.  Borrower shall have no ownership interests in
TelaDoc Physicians, P.A. or any of the Borrower’s affiliated variable interest
entities.

 

6.16 Anti-Corruption Laws.  Conduct its business in compliance in all material
respects with all applicable anti-corruption laws of the type described in
Section 4.29 and maintain policies and procedures designated to promote and
achieve compliance with such laws.

 

77

 

--------------------------------------------------------------------------------

 

 

6.17 Further Assurances.  Execute any further instruments and take further
action as the Administrative Agent reasonably requests to perfect or continue
the Administrative Agent’s Lien in the Collateral or to effect the purposes of
this Agreement.  Deliver to the Administrative Agent, within five (5) days after
the same are sent or received, except with respect to franchise tax and annual
report filings with the Delaware Secretary of State, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
the Borrowers or any of their Subsidiaries.    

 

SECTION 7
NEGATIVE COVENANTS

Each Borrower hereby agree that, at all times prior to the Discharge of
Obligations, neither Borrower shall, nor shall any Borrower permit any of their
respective Subsidiaries, to, directly or indirectly:

7.1 Financial Condition Covenant.

(a) Minimum Consolidated Adjusted EBITDA.  Permit Consolidated Adjusted EBITDA
determined as of any date set forth below for the three month period then ended
to be less than the amount set forth below opposite such date:  

Three Month Period Ending

Minimum Consolidated Adjusted  EBITDA

June 30, 2016

$(15,000,000)

September 30, 2016

$(15,500,000)

December 31, 2016

$(12,000,000)

March 31, 2017

$(7,500,000)

June 30, 2017

$(6,000,000)

September 30, 2017

$(2,000,000)

December 31, 2017

$(500,000)

March 31, 2018

$1,000,000

June 30, 2018

$2,500,000

September 30, 2018

$3,000,000

December 31, 2018

$3,500,000

March 31, 2019

$4,000,000

June 30, 2019

$4,000,000

7.2 Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document and any Bank
Services Agreement;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(b)
and any refinancings, refundings, renewals or extensions thereof (which do not
shorten the maturity thereof or increase the principal amount thereof);

78

 

--------------------------------------------------------------------------------

 

 

(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(e) in an aggregate principal amount
not to exceed $250,000 at any one time outstanding and any refinancings,
refundings, renewals or extensions thereof (which do not shorten the maturity
thereof or increase the principal amount thereof);

(d) Subordinated Indebtedness (including the Mezzanine Indebtedness) in an
aggregate principal amount not to exceed $25,000,000;

(e) Indebtedness in the form of purchase price adjustments, earn-outs, deferred
compensation, or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with Investments
permitted by Section 7.8 in such amounts approved by the Administrative Agent
(collectively, “Deferred Payment Obligations”);

(f) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(g) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business; and

(h) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon the Borrowers or their Subsidiaries, as the
case may be.

7.3 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

 

(a) Liens for Taxes not yet due and payable or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Group Member in conformity
with GAAP;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) Liens in existence on the date hereof listed on Schedule 7.3(d) and any
Liens granted as a replacement or substitute therefor; provided that (i) no such
Lien is spread to cover any additional property after the Closing Date, (ii) the
amount of Indebtedness secured or benefitted thereby is not increased, (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any renewal or extension of the obligations secured thereby is permitted by
Section 7.2(h);

(e) Liens securing Indebtedness incurred pursuant to Section 7.2(c) to finance
the acquisition, improvement or construction of fixed or capital assets, or any
refinancings thereof; provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, and (iii) the amount of Indebtedness
secured thereby is not increased;

(f) Liens created pursuant to the Security Documents; and

79

 

--------------------------------------------------------------------------------

 

 

(g) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (f), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

7.4 Fundamental Changes.  Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

(a) (i) any Group Member that is not a Loan Party may be merged, amalgamated or
consolidated with or into (A) any Loan Party (provided that a Loan Party shall
be the continuing or surviving Person, or the continuing or surviving Person
shall become a Loan Party substantially contemporaneous with such merger,
amalgamation or consolidation) or (B) any Group Member that is not a Loan Party,
and (ii) any Loan Party may be merged, amalgamated or consolidated with or into
with any other Loan Party (provided that if such merger, amalgamation or
consolidation involves the Borrowers, the Borrowers shall be the continuing or
surviving Person); and

(b) (i) any Group Member that is not a Loan Party may Dispose of any or all of
its assets (at any time upon voluntary liquidation, dissolution or otherwise)
(A) to any other Group Member or (B) pursuant to a Disposition permitted by
Section 7.5; and (ii) any Loan Party  may Dispose of any or all of its assets
(at any time upon voluntary liquidation, dissolution or otherwise) (A) to any
other Loan Party or (B) pursuant to a Disposition permitted by Section 7.5.

7.5 Disposition of Property.  Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of the Borrowers, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) Dispositions of obsolete or worn out property that is, in the reasonable
judgment of the Borrowers, no longer economically practicable to maintain or
useful in the ordinary course of business of the Borrowers;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions permitted by Section 7.3, Section 7.4 and Section 7.8;

(d) Dispositions consisting of the sale or issuance of any Capital Stock of the
Borrowers not constituting a Change of Control;

(e) Dispositions consisting of the Borrowers’ use or transfer of money or Cash
Equivalents in the ordinary course of its business for the payment of ordinary
course business expenses in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents; and

(f) Dispositions consisting of non-exclusive licenses for the use of the
property of the Borrowers or their Subsidiaries in the ordinary course of
business;

provided,  however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value unless otherwise
permitted pursuant to Section 7.11.

7.6 Restricted Payments.  Make any payment with respect to any Deferred Payment
Obligation, make any payment or prepayment of principal of, premium, if any, or
interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar

80

 

--------------------------------------------------------------------------------

 

 

payment with respect to, any Subordinated Indebtedness, declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:

 

(a) (i) other than Restricted Payments by a Loan Party to a Loan Party that is
not a Loan Party, any Subsidiary may make Restricted Payments to any Loan Party
and (ii) any Subsidiary that is not a Loan Party may make Restricted Payments to
any other Group Member or to any other holder of its Capital Stock;

(b) each Loan Party may, (i) purchase Capital Stock or Capital Stock options
from present or former directors, officers or employees of any Group Member,
including, without limitation, upon the death, disability or termination of
employment of such director, officer or employee; provided that the aggregate
amount of payments made under this clause (i) shall not exceed $100,000 during
any fiscal year Teladoc, and (ii) declare and make dividend payments or other
distributions payable solely in the common stock or other common Capital Stock
of a Borrower; and

(c) the Group Members may make payments in respect of Subordinated Indebtedness
(including the Mezzanine Indebtedness) solely to the extent permitted by Section
7.23.

7.7  [Reserved]. 

 

7.8 Investments.  Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) loans and advances to employees, officers and directors of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$100,000 at any one time outstanding;

(d) intercompany Investments by (i) any Loan Party in any other Loan Party, (ii)
any Group Member that is not a Loan Party in any Loan Party, (iii) any Group
Member that is not a Loan Party in any other Group Member, (iv) any Loan Party
in any Group Member that is not a Loan Party to the extent (A) such Investment
exists on the Closing Date, or (B) if such Investment is made after the Closing
Date, (x) no Default or Event of Defaults exists or would result therefrom and
(y) such Investment is made in the ordinary course of business and consistent
with past practice to fund operating expenses of such Group Member;

(e) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit; and

81

 

--------------------------------------------------------------------------------

 

 

(f) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member.

7.9 ERISA.  No Borrower shall, nor shall any Borrower permit any of its
respective ERISA Affiliates to:  (a) terminate any Pension Plan so as to result
in any material liability to such Person or any of such Person’s ERISA
Affiliates, (b) permit to exist any ERISA Event, or any other event or
condition, which presents the risk of a material liability to any of their
respective ERISA Affiliates, (c) make a complete or partial withdrawal (within
the meaning of ERISA Section 4201) from any Multiemployer Plan so as to result
in any material liability to such Person or any of their respective ERISA
Affiliates, (d) enter into any new Pension Plan or modify any existing Pension
Plan so as to increase its obligations thereunder which could result in any
material liability to any such Person or any of its respective ERISA Affiliates,
(e) permit the present value of all nonforfeitable accrued benefits under any
Pension Plan (using the actuarial assumptions utilized by the PBGC upon
termination of a Pension Plan) materially to exceed the fair market value of
Pension Plan assets allocable to such benefits, all determined as of the most
recent valuation date for each such Pension Plan, or (f) engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by the Administrative Agent or any Lender of any of
its rights under this Agreement, any Note or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code.

 

7.10 Optional Payments and Modifications of Certain Preferred Stock.  Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Preferred Stock
(a) that would move to an earlier date the scheduled redemption date or increase
the amount of any scheduled redemption payment or increase the rate or move to
an earlier date any date for payment of dividends thereon or (b) that would be
otherwise materially adverse to any Lender or any other Secured Party.

 

7.11 Transactions with Affiliates.  Enter, directly or indirectly, into any
material transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any other Loan Party)
other than transactions that are in the ordinary course of the Borrowers’
business, upon fair and reasonable terms that are no less favorable to the
Borrowers than would be obtained in an arm’s length transaction with a
non-affiliated Person.

 

7.12 Sale Leaseback Transactions.  Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5 and (b) any Liens in the
property of any Loan Party incurred in connection with any such Sale Leaseback
Transaction are permitted under Section 7.3.

 

7.13 Swap Agreements.  Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

 

7.14 Accounting Changes.  Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP or permitted by GAAP and
recommended by the auditors of Teladoc, or (b) fiscal year.

 

82

 

--------------------------------------------------------------------------------

 

 

7.15 Negative Pledge Clauses.  Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents to which it is a party, other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), and (c) customary restrictions on the assignment of leases, licenses
and other agreements, (d) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of Teladoc, so long such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary or, in any such
case, that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement applies only to such Subsidiary
and does not otherwise expand in any material respect the scope of any
restriction or condition contained therein, and (e) any restriction pursuant to
any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c),  (m),  (n) and (t) or any agreement or option
to Dispose any asset of any Group Member, the Disposition of which is permitted
by any other provision of this Agreements (in each case, provided that any such
restriction relates only to the assets or property subject to such Lien or being
Disposed).

 

7.16 Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrowers to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or to pay any
Indebtedness owed to, any other Group Member, (b) make loans or advances to, or
other Investments in, any other Group Member, or (c) transfer any of its assets
to any other Group Member, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with a Disposition permitted
hereby of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) customary restrictions on the assignment of leases, licenses
and other agreements, (iv) restrictions of the nature referred to in clause (c)
above under agreements governing purchase money liens or Capital Lease
Obligations otherwise permitted hereby which restrictions are only effective
against the assets financed thereby, (v) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of Teladoc, so long as such agreement applies
only to such Subsidiary, was not entered into solely in contemplation of such
Person becoming a Subsidiary or in each case that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction or condition
contained therein, or (vi) any restriction pursuant to any document, agreement
or instrument governing or relating to any Lien permitted under Section 7.3(e)
 (provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed).

 

7.17 Lines of Business.  Enter into any business, either directly or through any
Subsidiary or pursuant to an acquisition, except for those businesses in which
the Borrowers and their respective Subsidiaries are engaged on the date of this
Agreement or that are reasonably related, ancillary or incidental thereto.

 

Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Revolving Extensions of
Credit for that purpose; fail to (a) meet the minimum funding requirements of
ERISA, (b) prevent a Reportable Event or Prohibited Transaction, as defined in
ERISA, from occurring, or (c) comply with the Federal Fair Labor

83

 

--------------------------------------------------------------------------------

 

 

Standards Act, the failure of any of the conditions described in clauses (a)
through (c) which could reasonably be expected to have a Material Adverse
Effect; or violate any other law or regulation, if the violation could
reasonably be expected to have a Material Adverse Effect or permit any of their
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of the Borrowers, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

7.18 [Reserved]. 

 

7.19 Amendments to Organizational Agreements and Material Contracts.  (a) Amend
or permit any amendments to any Loan Party’s organizational documents if such
amendment would be adverse to Administrative Agent or the Lenders in any
materially adverse respect; or (b) amend or permit any amendments to, or
terminate or waive any provision of, any Material Contractual Obligation if such
amendment, termination or waiver could reasonably be expected to have a Material
Adverse Effect.

 

7.20 Use of Proceeds.  Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board;
(b) to finance an Unfriendly Acquisition; (c) to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Issuing Lender, Swingline Lender, or otherwise)
of Sanctions (or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other individual or entity in violation
of the foregoing); or (d) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions applicable to the Group Members.

 

7.21 Subordinated Indebtedness.

(a) Amendments.  Amend, modify, supplement, waive compliance with, or consent to
noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Loan Parties’ ability to pay and perform each of its Obligations at the time and
in the manner set forth herein and in the other Loan Documents and is not
otherwise adverse to the Administrative Agent and the Lenders in any material
manner, and (ii) is in compliance with the subordination provisions therein and
any subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.

(b) Payments.  Make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or any
other payment with respect to, any Subordinated Indebtedness, except as
permitted by the subordination provisions in the applicable Subordinated Debt
Documents and any subordination agreement with respect thereto in favor of the
Administrative Agent and the Lenders.

7.22 Anti-Terrorism Laws. Conduct, deal in or engage in or permit any Affiliate
or agent (in such agent’s capacity as agent of a Group Member) of any Loan Party
within its control to conduct, deal in or engage in any of the following
activities: (a) conduct any business or engage in any transaction or dealing

84

 

--------------------------------------------------------------------------------

 

 

with any person blocked pursuant to Executive Order No. 13224 (a “Blocked
Person”), including the making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; or (c) engage in on conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or the Patriot Act.

 

SECTION 8
EVENTS OF DEFAULT

8.1 Events of Default.  The occurrence of any of the following shall constitute
an Event of Default:

 

(a) any Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof; or any Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three (3) Business Days after any such interest
or other amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or pursuant to
this Agreement or any such other Loan Document (i) if qualified by materiality,
shall be incorrect or misleading when made or deemed made, or (ii) if not
qualified by materiality, shall be incorrect or misleading in any material
respect when made or deemed made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in, Section 5.3,  Section 6.1,  Section 6.2, Section 6.3(c),
clause (i) or (ii) of Section 6.5(a),  Section 6.6(b),  Section 6.8(a) and (g),
 Section 6.10,  Section 6.17 or Section 7 of this Agreement or (ii) an “Event of
Default” under and as defined in any Security Document shall have occurred and
be continuing; or  

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document applicable to
it (other than as provided in paragraphs (a) through (c) of this Section), and
such default shall continue unremedied for a period of 30 days thereafter; or

(e) (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; (B)
default in making any payment of any interest, fees, costs or expenses on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; (C) default in making
any payment or delivery under any such Indebtedness constituting a Swap
Agreement beyond the period of grace, if any, provided in such Swap Agreement;
or (D) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (1) cause, or to permit the holder or beneficiary of, or, in the
case of any such Indebtedness constituting a Swap Agreement, counterparty under,
such Indebtedness (or a trustee or agent on behalf of such holder, beneficiary,
or counterparty) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (in
the case of any such Indebtedness constituting a Swap Agreement) to be
terminated, or (2) to cause, with the giving of notice

85

 

--------------------------------------------------------------------------------

 

 

if required, any Group Member to purchase, redeem, mandatorily prepay or make an
offer to purchase, redeem or mandatorily prepay such Indebtedness prior to its
stated maturity; provided that, unless such Indebtedness constitutes a Specified
Swap Agreement, a default, event or condition described in clauses (i)(A),
(B),  (C), or (D) of this Section 8.1(e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in any of clauses (i)(A), (B), (C), or (D) of
this Section 8.1(e) shall have occurred with respect to Indebtedness, the
outstanding principal amount (and, in the case of Swap Agreements, other than
Specified Swap Agreements, the Swap Termination Value) of which, individually or
in the aggregate for all such Indebtedness, exceeds $500,000; or (ii) any
default or event of default (however designated) shall occur with respect to any
Subordinated Indebtedness of any Group Member; or

(f) (i)  any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition, administration, examinership or other relief with respect to it or
its debts, or (b) seeking appointment of a receiver, trustee, custodian,
conservator, examiner, administrator, or other similar official for it or for
all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding, or other procedure,
step or action of a nature referred to in clause (i) above that (x) results in
the entry of an order for relief or any such adjudication or appointment or (y)
remains undismissed, undischarged or unbonded for a period of 60 days (provided
that, during such 60 day period, no Loan shall be advanced or Letters of Credit
issued hereunder); or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 30 days from the entry thereof (provided that, during such
30 day period, no Loan shall be advanced or Letters of Credit issued hereunder);
or (iv) any Group Member shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

(g) there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $250,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $250,000; or

(h) there is entered against any Group Member (i) one or more final judgments or
orders for the payment of money involving in the aggregate a liability (not paid
or fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $500,000 or more, or (ii) one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or

(i) (i) any of the Security Documents or any financing statements, fixture
filings, Patent, Trademark and Copyright filings, assignments, acknowledgements
and other similar filings, documents and assignments made or delivered pursuant
to the Security Documents shall cease, for any reason, to be in full force and
effect (other than pursuant to the terms thereof), or any Loan Party shall so

86

 

--------------------------------------------------------------------------------

 

 

assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(ii)          there shall be commenced against any Loan Party any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged or stayed or bonded pending appeal within 45
days from the entry thereof; or

(iii)         any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k) a Change of Control shall occur; or

(l) any of the Governmental Approvals shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (x) has, or could
reasonably be expected to have, a Material Adverse Effect, or (y) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or nonrenewal could reasonably
be expected to materially adversely affect the status of or legal qualifications
of any Group Member to hold any such material Governmental Approval in any other
jurisdiction; or

(m) any Loan Document (including the subordination provisions of any
subordination agreement or intercreditor agreement governing Subordinated
Indebtedness) not otherwise referenced in Section 8.1(i) or (j), at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the Discharge of Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or any further liability or obligation under any Loan
Document to which it is a party, or purports to revoke, terminate or rescind any
such Loan Document; or

(n) any material term of the subordination provisions in the Mezzanine Term Loan
Agreement or any other agreement or instrument governing any Subordinated
Indebtedness shall for any reason be revoked or invalidated, or the Mezzanine
Lender shall contest or breach any material term of the subordination provisions
thereof; or

(o) a Material Adverse Effect shall occur.    

8.2 Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to a Borrower, the Revolving
Commitments shall immediately terminate

87

 

--------------------------------------------------------------------------------

 

 

automatically and the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents shall
automatically immediately become due and payable, and

(b) if such event is any other Event of Default, any of the following actions
may be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers declare the Revolving Commitments, the
Swingline Commitments and the L/C Commitments to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments and the L/C
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable; (iii) any Qualified
Counterparty or Bank Services Provider may terminate any Specified Swap
Agreement or other Bank Services Agreement then outstanding; and (iv) the
Administrative Agent may exercise on behalf of itself, the Lenders and the
Issuing Lender all rights and remedies available to it, the Lenders and the
Issuing Lender under the Loan Documents.  With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrowers shall Cash
Collateralize an amount equal to 105% (110% in the case of any Letter of Credit
denominated in a Foreign Currency) of the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts so Cash Collateralized shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other Obligations of the Borrowers hereunder and under the other Loan
Documents in accordance with Section 8.3.  In addition, (x) the Borrowers shall
also Cash Collateralize the full amount of any Swingline Loans then outstanding,
and (y) to the extent elected by the applicable Bank Services Provider, the
Borrower shall also Cash Collateralize the amount of any Obligations in respect
of Bank Services then outstanding.  After all such Letters of Credit and Bank
Services Agreements shall have been terminated, expired or fully drawn upon, as
applicable, and all amounts drawn under any such Letters of Credit shall have
been reimbursed in full and all other Obligations of the Borrowers and the other
Loan Parties (including any such Obligations arising in connection with Bank
Services) shall have been paid in full, the balance, if any, of the funds having
been so Cash Collateralized shall be returned to the Borrowers (or such other
Person as may be lawfully entitled thereto).  Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrowers

8.3 Application of Funds.  After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
 2.20 and 2.21) payable to the Administrative Agent in its capacity as such
(including interest thereon);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including any Letter
of Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges
and disbursements of counsel to the respective Lenders and the Issuing Lender
and amounts payable under Sections 2.19,  2.20 and 2.21), in each case, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;



88

 

--------------------------------------------------------------------------------

 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Swingline Loans or Revolving Loans, in
each case, ratably among them in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, in each case, ratably among them in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Sixth, if so elected by the applicable Bank Services Provider or applicable
Qualified Counterparty, to the Administrative Agent for the ratable account of
each Bank Services Provider and Qualified Counterparty, to repay or Cash
Collateralize Obligations arising in connection with Bank Services and Specified
Swap Agreements that are then due and payable;

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrowers or as
otherwise required by Law.

Subject to Sections 2.24(a),  3.4,  3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.   

SECTION 9
THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the

89

 

--------------------------------------------------------------------------------

 

 

Administrative Agent.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(c) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and the Issuing Lender and each of the other Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty or
Bank Services Provider) hereby irrevocably (i) authorize the Administrative
Agent to enter into all other Loan Documents, as applicable, including the
Guarantee and Collateral Agreement, any subordination agreements and any other
Security Documents, and (ii) appoint and authorize the Administrative Agent to
act as the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  The Administrative Agent, as collateral agent
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.2 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Section 9 and Section 10 (including Section 9.7, as though
such co-agents, sub-agents and attorneys-in-fact were the collateral agent under
the Loan Documents) as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Administrative
Agent is further authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action, or permit any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent to take any action, with respect to any Collateral
or the Loan Documents which may be necessary to perfect and maintain perfected
the Liens upon any Collateral granted pursuant to any Loan Document.

9.2 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

9.3 Exculpatory Provisions.  The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:

 

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or

90

 

--------------------------------------------------------------------------------

 

 

in the other Loan Documents), as applicable; provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
 Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.  The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such

91

 

--------------------------------------------------------------------------------

 

 

other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

 

9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

 

9.7 Indemnification.  Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrowers or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrowers or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans shall have been paid in full, in accordance with its Aggregate
Exposure Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Revolving Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or

92

 

--------------------------------------------------------------------------------

 

 

referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or such other Person
under or in connection with any of the foregoing and any other amounts not
reimbursed by the Borrowers or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s gross negligence or willful misconduct, and that
with respect to such unpaid amounts owed to the  Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is
sought).  The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

 

9.8 Agent in Its Individual Capacity.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.9 Successor Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  If the Administrative Agent at any time shall
resign or if the office of the Administrative Agent shall become vacant for any
other reason, the Required Lenders in consultation with the Borrowers (except
that no consultation shall be required to the extent that an Event of Default is
then continuing) shall, by written instrument, appoint a successor
Administrative Agent.  Such successor Administrative Agent shall thereupon
become the Administrative Agent hereunder, as applicable, and the Administrative
Agent shall deliver or cause to be delivered to any successor Administrative
Agent such documents of transfer and assignment as such successor Administrative
Agent may reasonably request. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and

93

 

--------------------------------------------------------------------------------

 

 

obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Secured Parties under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and such collateral
security is assigned to such successor Administrative Agent) and (ii) except for
any indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders, in consultation with
the Borrower, appoint a successor Administrative Agent as provided for above in
this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

9.10 Collateral and Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a) to release any Lien on any Collateral or other property granted to or held
by the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;

(b) to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(d) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.

(e) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

94

 

--------------------------------------------------------------------------------

 

 

(f) Notwithstanding anything contained in any Loan Document, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any guaranty of the Obligations (including any such guaranty provided by
the Guarantors pursuant to the Guarantee and Collateral Agreement), it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law or any other
judicial proceeding.  In the event of a foreclosure by the Administrative Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Administrative Agent or any Secured Party may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
such Secured Party (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent on behalf of the Secured Parties at such sale or other disposition.  Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the guarantees of the Obligations
provided by the Loan Parties under the Guarantee and Collateral Agreement, to
have agreed to the foregoing provisions.  In furtherance of the foregoing, and
not in limitation thereof, no Specified Swap Agreement and no Bank Services
Agreement, the Obligations under which constitute Obligations, will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
Obligations of any Loan Party under any Loan Document except as expressly
provided herein or in the Guarantee and Collateral Agreement.  By accepting the
benefits of the Collateral and of the guarantees of the Obligations provided by
the Loan Parties under the Guarantee and Collateral Agreement, any Secured Party
that is a Bank Services Provider or a Qualified Counterparty shall be deemed to
have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and to have agreed to be bound by the
Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

9.11 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations in respect of any Letter
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly

95

 

--------------------------------------------------------------------------------

 

 

to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12 Reports and Financial Statements.  Each Bank Services Provider agrees to
furnish to the Administrative Agent at such frequency as the Administrative
Agent may reasonably request with a summary of all Obligations in respect of
Bank Services due or to become due to such Bank Services Provider. In connection
with any distributions to be made hereunder, the Administrative Agent shall be
entitled to assume that no amounts are due to any Bank Services Provider unless
the Administrative Agent has received written notice thereof from such Bank
Services Provider and if such notice is received, the Administrative Agent shall
be entitled to assume that the only amounts due to such Bank Services Provider
on account of Bank Services is the amount set forth in such notice.

 

9.13 Survival.  This Section 9 shall survive the Discharge of Obligations.

 

SECTION 10
MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document, any Specified Swap Agreement and any Bank Services Agreement),
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (A)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) amend clause (b) of the
definition of Required Lenders, consent to the assignment or transfer by the
Borrowers of any of their rights and obligations under this Agreement and the
other Loan Documents, amend Section 10.6(b)(v) to permit an assignment to be
made to a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries,
release all or substantially all of the Collateral, subordinate the Obligations
to any other obligation (other than Indebtedness permitted under Section 7.2, or
Liens permitted by Section 7.3 as in effect on the Closing Date, in each case,
that are permitted to be senior to the Obligations, or as otherwise expressly
permitted by this Agreement), or release all or substantially all of the value
of the guarantees

96

 

--------------------------------------------------------------------------------

 

 

(taken as a whole) of the obligations or the Guarantors under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(D) amend or otherwise modify the definition of the term “Borrowing Base” or any
component definition thereof if, as a result thereof, the amounts available to
be borrowed by the Borrowers would be increased, without the written consent of
all Lenders; provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves without the
consent of any Lenders; (E) (i) amend, modify or waive the pro rata requirements
of Section 2.18 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.18 in a manner that adversely affects the L/C
Lenders without the written consent of each L/C Lender; (F) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; (G) amend, modify or waive any provision of Section 2.6
or 2.7 without the written consent of the Swingline Lender; (H) amend, modify or
waive any provision of Section 3 without the written consent of the Issuing
Lender; or (I)(i) amend or modify the application of payments set forth in
Section 8.3 without the written consent of each Lender, (ii) amend or modify the
application of payments set forth in Section 8.3 in a manner that adversely
affects the L/C Lenders without the written consent of the L/C Lenders, or (iii)
amend or modify the application of payments provisions set forth in Section 8.3
in a manner that adversely affects the Issuing Lender, any Bank Services
Provider or any Qualified Counterparty, as applicable, without the written
consent of the Issuing Lender, each Bank Services Provider or each such
Qualified Counterparty, as applicable. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Swingline Lender, the Issuing Lender, each Bank Services Provider, each
Qualified Counterparty, and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.  Notwithstanding the foregoing, the Issuing Lender may
amend any of the L/C Documents without the consent of the Administrative Agent
or any other Lender.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

(b) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrowers or any other Loan Party, as applicable, requests
that this Agreement or any of the other Loan Documents, as applicable, be
amended or otherwise modified in a manner which would require the consent of all
of the Lenders and such amendment or other modification is agreed to by the
Borrowers and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrowers and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:

(i) the termination of the Revolving Commitments of each such Minority Lender;

97

 

--------------------------------------------------------------------------------

 

 

(ii) the assumption of the Loans and Revolving Commitments of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.23; and

(iii) the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

(c) The Administrative Agent may, with the consent of the Borrowers only, amend,
modify or supplement this Agreement or any of the other Loan Documents to the
extent such amendment consists solely of the making of typographical corrections
and/or addressing any technical defects and/or ambiguities.

(d) Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrowers (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.  For the avoidance of doubt, no
Lender shall be required to participate in any such additional credit or term
loan facility or be deemed a Defaulting Lender in the event that such Lender
does not approve any such additional credit or term loan facility.

(e) Notwithstanding any provision herein to the contrary, any Bank Services
Agreement or Specified Swap Agreement may be amended or otherwise modified by
the parties thereto in accordance with the terms thereof without the consent of
the Administrative Agent or any Lender.

10.2 Notices. 

 

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by electronic mail), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of electronic mail notice, when received,
addressed as follows in the case of the Borrowers and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

 

 

 

 

 

Borrowers:

c/o Teladoc, Inc.

2 Manhattanvile Road, Suite 203

Purchase, New York 10577

Attention:  Chief Legal Officer

E-Mail: avandervoort@teladoc.com

98

 

--------------------------------------------------------------------------------

 

 

Administrative Agent:

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, Massachusetts 02466

Attention: Sam Subilia 

E-Mail: Ssubilia@SVB.com

 

with a copy to

 

Riemer & Braunstein, LLP
3 Center Plaza
Boston, Massachusetts 02108
Attention:  Charles W. Stavros, Esq.
E-Mail: Cstavros@Riemerlaw.com

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or any Loan Party may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c) Any party hereto may change its address for notices and other communications
hereunder by notice to the other parties hereto.

(d) (i)Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.

(i) (ii)The Platform is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including direct or

99

 

--------------------------------------------------------------------------------

 

 

indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or the
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform.

10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses.  The Borrowers shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the Facilities, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender (including all reasonable and documented
fees, charges and disbursements of any outside counsel for the Administrative
Agent or any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued or participated in hereunder, including all
such reasonable and documented out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrowers or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom

100

 

--------------------------------------------------------------------------------

 

 

(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Materials of Environmental Concern on or from
any property owned or operated by any Loan Party, or any Environmental Liability
related in any way to any Loan Party, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Party
thereof, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Issuing Lender or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in connection
with such capacity.  The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Sections 2.4 and 2.20(e).

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and each Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  Absent the gross negligence or willful
misconduct of an Indemnitee, as determined by a court of competent jurisdiction
by a final and non-appealable judgment, no Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.

(f) Survival.  Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the replacement of any Lender, the termination of the Loan Documents,
the termination of the Revolving Commitments and the Discharge of Obligations.

101

 

--------------------------------------------------------------------------------

 

 

10.6 Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which for purposes of this Section 10.6
shall include any Bank Services Provider (as provider of Bank Services) that is
party to any Bank Services Agreement with the Borrower or another Group Member),
except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitments and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitments (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the Revolving
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents.  No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:

102

 

--------------------------------------------------------------------------------

 

 

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x)  a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrowers shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Facility if such assignment is to a Person that is not a Lender with a
Revolving Commitment in respect of such Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C)  the consent of the Issuing Lender and the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Facility if such assignment is to a Person that is
not a Lender with a Revolving Commitment in respect of the Revolving Facility,
an Affiliate of such Lender or an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.   The assignee, if it is not
a Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v) No Assignment to Certain Persons.  No such assignment shall be made to (A) a
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.



103

 

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19,  2.20,  2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in California a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  The Loans are registered
obligations and the right, title and interest of the Lenders and their assignees
in and to such Loans shall be transferable only upon notation of such transfer
in the Register. This Section 10.6 shall be construed so that the Loans are at
all times maintained in “registered from” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any other
relevant or successor provisions of the Code or such regulations).

(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Loan Party or any of any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitments and/or the Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii)  the Borrowers, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnities under Sections 2.20(e) and 9.7
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in
Section 10.1).  The Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.19, and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be

104

 

--------------------------------------------------------------------------------

 

 

delivered to such Participant)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.22 and 2.23 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.19 or 2.20, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in any
Requirement of Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 2.23 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(k) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f) Notes. The Borrowers, upon receipt by the Borrowers of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g) Representations and Warranties of Lenders.  Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Revolving Commitments
or Loans, as the case may be, represents and warrants as of the Closing Date or
as of the effective date of the applicable Assignment and Assumption that (i) it
is an Eligible Assignee; (ii) it has experience and expertise in the making of
or investing in commitments, loans or investments such as the Revolving
Commitments and Loans; and (iii) it will make or invest in its Revolving
Commitments and Loans for its own account in the ordinary course of its business
and without a view to distribution of such Revolving Commitments and Loans
within the meaning of the Securities Act or the Exchange Act, or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Revolving Commitments and Loans or any
interests therein shall at all times remain within its exclusive control).

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders, if any Lender (a
“Benefitted Lender”) shall, at any time after the Loans and other amounts
payable hereunder shall immediately become due and payable pursuant

105

 

--------------------------------------------------------------------------------

 

 

to Section 8.2, receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set‑off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) obtaining the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrowers or any other Loan Party, any such
notice being expressly waived by the Borrowers and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of a Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of such Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff.  Each Lender
agrees to notify the Borrowers and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

10.8 Payments Set Aside.  To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the

106

 

--------------------------------------------------------------------------------

 

 

Federal Funds Effective Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the
Discharge of Obligations.

 

10.9 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10 Counterparts; Electronic Execution of Assignments.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Agreement signed by
all the parties shall be lodged with the Borrowers and the Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

10.12 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.13 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  This Section 10.13 shall
survive the Discharge of Obligations.

 

107

 

--------------------------------------------------------------------------------

 

 

10.14 Submission to Jurisdiction; Waivers.  Each party hereto hereby irrevocably
and unconditionally:

 

(a) submits to the exclusive jurisdiction of the State and Federal courts in the
Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender.  Each Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Each Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to the Borrowers at the addresses set
forth in Section 10.2 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of a Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid;

(b) WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL; and

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15 Acknowledgements.  Each Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

10.16 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without

108

 

--------------------------------------------------------------------------------

 

 

requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrowers having the effect
of releasing any Collateral or guarantee obligations (1) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (2) under the
circumstances described in Section 10.16(b) below.

(b) Upon the Discharge of Obligations, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. 

10.17 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto;  (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their obligations, this Agreement
or payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating a Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrowers; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrowers.  In addition, the Administrative Agent, the Lenders, and any
of their respective Related Parties, may (A) disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Revolving Commitments; and
(B) use any information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
credit facilities contemplated by this Agreement in connection with marketing,
press releases, or other transactional announcements or updates provided to
investor or trade publications, including the placement of “tombstone”
advertisements in publications of its choice at its own expense.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment

109

 

--------------------------------------------------------------------------------

 

 

or tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws, rules, and
regulations.

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their Subsidiaries relating to the Borrowers or any of
their Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrowers or any of their
Subsidiaries; provided that, in the case of information received from the
Borrowers or any of their Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.18 Automatic Debits.  With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrowers hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents by a Borrower, such
Borrower hereby irrevocably authorizes the Administrative Agent to debit any
deposit account of such Borrower maintained with the Administrative Agent in an
amount such that the aggregate amount debited from all such deposit accounts
does not exceed such principal, interest, fee or other cost or expense.  If
there are insufficient funds in such deposit accounts to cover the amount then
due, such debits will be reversed (in whole or in part, in the Administrative
Agent’s sole discretion) and such amount not debited shall be deemed to be
unpaid.  No such debit under this Section 10.18 shall be deemed a set-off.  

 

10.19 Judgment Currency; Exchange Rates. 

 

(a) Judgment Currency.  If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

(b) Currency Conversion.  All payments under this Agreement or any other Loan
Document shall be made in Dollars.  If any payment by the Borrowers or the
proceeds of any Collateral shall be made in a currency other than the currency
required hereunder, such amount shall be converted into the currency required
hereunder at the rate reasonably determined by the Administrative Agent or the
Issuing Lender, as applicable, as the rate quoted by it in accordance with
methods customarily used

110

 

--------------------------------------------------------------------------------

 

 

by such Person for such or similar purposes as the spot rate for the purchase by
such Person of the required currency with the currency of actual payment through
its principal foreign exchange trading office (including, in the case of the
Administrative Agent, any Affiliate) at approximately 11:00 A.M. (local time at
such office) two Business Days prior to the effective date of such conversion,
provided that the Administrative Agent or the Issuing Lender, as applicable, may
obtain such spot rate from another financial institution actively engaged in
foreign currency exchange if the Administrative Agent or the Issuing Lender, as
applicable, does not then have a spot rate for the required currency.

10.20 Patriot Act.  Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies each Borrower and each other Loan
Party that, pursuant to the requirements of “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, it is
required to obtain, verify and record information that identifies each  Borrower
and each other Loan Party, which information includes the names and addresses
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify and each Borrower and each other Loan Party in
accordance with such rules and regulations.  Each Borrower and each other Loan
Party will, and will cause each of its respective Subsidiaries to, provide, to
the extent commercially reasonable or required by any Requirement of Law, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent or any
such Lender in maintaining compliance with such applicable rules and
regulations. 

 

[Remainder of page left blank intentionally]

 



111

 

--------------------------------------------------------------------------------

 

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BORROWERS:

 

TELADOC, INC.,

 

By: /s/ Mark Hirschhorn

Name: Mark Hirschhorn

Title: EVP and Chief Financial Officer

 

TELADOC physicians, P.A.

 

By: /s/ Adam C. Vandervoort

Name: Adam C. Vandervoort

Title: Authorized Signatory

 

COMPILE, INC.

 

By: /s/ Mark Hirschhorn

Name: Mark Hirschhorn

Title: President

 

STAT HEALTH, LLC

 

By: /s/ Mark Hirschhorn

Name: Mark Hirschhorn

Title: President

HY HOLDINGS, INC.

 

By: /s/ Adam C. Vandervoort

Name: Adam C. Vandervoort

Title: President 



Signature Page 2 to Credit Agreement

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

SILICON VALLEY BANK,

as the Administrative Agent

 

By: /s/ Ryan Roller

Name: Ryan Roller

Title: Vice President

 

 



2

 

--------------------------------------------------------------------------------

 

 

 

LENDERS:

 

SILICON VALLEY BANK,

as Issuing Lender, Swingline Lender and as a Lender

 

By: /s/ Ryan Roller

Name: Ryan Roller

Title: Vice President

 

 

 



Signature Page 3 to Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1A

COMMITMENTS
AND COMMITMENT PERCENTAGES

REVOLVING COMMITMENT

 

 

 

Lender

Revolving Commitment

Revolving Percentage

 

 

 

Silicon Valley Bank

$25,000,000

100.000000000%

Total

$25,000,000

100.000000000%

 

 

L/C COMMITMENT

 

 

 

Lender

L/C Commitment

L/C Percentage

 

 

 

Silicon Valley Bank

$5,000,000

100.000000000%

Total

$5,000,000

100.000000000%

 

 

SWINGLINE COMMITMENT

 

 

 

Lender

Swingline Commitment

Swingline Percentage

 

 

 

Silicon Valley Bank

$1,000,000

100.000000000%

Total

$1,000,000

100.000000000%

 

 

 

Schedule 1.1A

--------------------------------------------------------------------------------